Exhibit 10.1

 

AMENDMENT NO. 4 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of March 22,
2020 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower (the
“Borrower”), Oaktree Strategic Income Corporation, as servicer (the “Servicer”)
and Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such
capacity, the “Facility Agent”) and as a committed lender (in such capacity, a
“Lender”).

WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, Wells Fargo Bank, National Association, as collateral agent and
collateral custodian, the Facility Agent and each Lender party thereto are party
to the Loan Financing and Servicing Agreement, dated as of September 24, 2018
(as amended, supplemented, amended and restated and otherwise modified from time
to time, the “Loan Agreement”); and

WHEREAS, the Borrower, the Servicer and the Facility Agent have agreed to amend
the Loan Agreement in accordance with Section 17.2 of the Loan Agreement and
subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Defined Terms.

  Terms used but not defined herein have the respective meanings given to such
terms in the Loan Agreement.

ARTICLE II

Amendments to the Loan Agreement


SECTION 2.1.As of the date of this Amendment, the Loan Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement attached
as Appendix A hereto.

SECTION 2.2.As of the date of this Amendment, the Schedules and Exhibits to the
Loan Agreement are hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Schedules and Exhibits to the Loan Agreement attached as Appendix B
hereto.

USActive 54769060.31

--------------------------------------------------------------------------------

 

 

ARTICLE III

Conditions to Effectiveness

SECTION 3.1.This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:

(a)the execution and delivery of this Amendment by each party hereto; and

(b)the Facility Agent’s receipt of (i) the signed legal opinion of Walkers,
counsel to the Borrower, in form and substance acceptable to the Facility Agent
in its reasonable discretion, (ii) a good standing certificate for the Borrower
issued by the applicable Official Body of its jurisdiction of organization and
(iii) satisfactory evidence that the Borrower has obtained all required consents
and approvals of all Persons to the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby.

ARTICLE IV

Representations and Warranties

SECTION 4.1.The Borrower hereby represents and warrants to the Facility Agent
that, as of the date first written above, (i) no Event of Default, Unmatured
Event of Default, Servicer Default or Unmatured Servicer Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan Agreement are true and correct in all material respects on
and as of such day (other than any representation and warranty that is made as
of a specific date).

ARTICLE V

Miscellaneous

Governing Law.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Severability Clause.

  In case any provision in this Amendment shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Ratification.

  Except as expressly amended and waived hereby, the Loan Agreement is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  

USActive 54769060.32

--------------------------------------------------------------------------------

 

Counterparts.

  The parties hereto may sign one or more copies of this Amendment in
counterparts, all of which together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

Headings.

  The headings of the Articles and Sections in this Amendment are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

No Proceedings; Limited Recourse.

  The provisions of Sections 17.11 and 17.12 of the Loan Agreement are
incorporated herein mutatis mutandis.

 

[Signature pages follow]

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

OCSI SENIOR FUNDING LTD., as Borrower

 

By:

/s/ Dianne Farjallah
Name: Dianne Farjallah
Title: Director

 

 




USActive 54769060.33

--------------------------------------------------------------------------------

 

OAKTREE STRATEGIC INCOME CORPORATION, as Servicer

By: Oaktree Capital Management, L.P., its Investment Adviser

 

By:

/s/ Matt Stewart
Name:  Matt Stewart
Title:    Senior Vice President

 

By:

/s/ Mary Gallegly
Name:  Mary Gallegly
Title:    Senior Vice President

 




USActive 54769060.34

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 

By:

/s/ Amit Patel
Name: Amit Patel
Title: Managing Director

 

By:

/s/ Andrew Goldsmith
Name: Andrew Goldsmith
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USActive 54769060.35

--------------------------------------------------------------------------------

 

 

 

Appendix A

 

USActive 54769060.36

--------------------------------------------------------------------------------

 

EXECUTION VERSION Conformed through Amendment No. 3

 

4 dated as of March 22, 2020

 

 

 

LOAN FINANCING AND SERVICING AGREEMENT

 

 

 

 

 

dated as of September 24, 2018

 

 

 

 

 

OCSI SENIOR FUNDING LTD. as Borrower

 

 

 

 

 

OAKTREE STRATEGIC INCOME CORPORATION

as Equityholder,

 

 

 

 

 

OAKTREE STRATEGIC INCOME CORPORATION

as Servicer,

 

 

 

 

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

THE OTHER AGENTS PARTIES HERETO,

 

 

 

 

 

and

 

 

 

USActive 54769060.37

--------------------------------------------------------------------------------

 

 

 

 

USActive 49316845.1149316845.12

 

USActive 54769060.38

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE IDEFINITIONS 1

 

 

Section 1.1Defined Terms 1

 

Section 1.2Other Definitional Provisions 5051

 

 

ARTICLE IITHE FACILITY, ADVANCE PROCEDURES AND NOTES 5152

 

 

Section 2.1Advances 5152

 

Section 2.2Funding of Advances 52

 

Section 2.3Notes 5354

 

Section 2.4Repayment and Prepayments 5354

 

Section 2.5Permanent Reduction of Facility Amount 5455

 

Section 2.6Extension of Revolving Period 5455

 

Section 2.7Calculation of Discount Factor 5455

 

Section 2.8Increase in Facility Amount 5657

 

Section 2.9Defaulting Lenders 5657

 

 

ARTICLE IIIYIELD, UNDRAWN FEE, MINIMUM UTILIZATION FEE ETC 5758

 

 

Section 3.1Yield and, Undrawn Fee 57 and Minimum Utilization Fee 58

 

Section 3.2Yield Distribution Dates 5758

 

Section 3.3Yield Calculation 5758

 

Section 3.4Computation of Yield, Fees, Etc 5859

 



- i-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

ARTICLE IVPAYMENTS; TAXES 5859

 

 

Section 4.1Making of Payments 5859

 

Section 4.2Due Date Extension 5859

 

Section 4.3Taxes 5859

 

 

ARTICLE VINCREASED COSTS, ETC 6263

 

 

Section 5.1Increased Costs, Capital Adequacy 6263

 

 

ARTICLE VIEFFECTIVENESS; CONDITIONS TO ADVANCES 6465

 

 

Section 6.1Effectiveness 6465

 

Section 6.2Advances and Reinvestments 6667

 

Section 6.3Transfer of Collateral Obligations and Permitted Investments 6869

 

 

 

23050501911350030480018605500ARTICLE VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS 6970

 

 

 

Section 7.1Retention and Termination of the Servicer 6970

 

Section 7.2Resignation and Removal of the Servicer; Appointment of

Successor Servicer 6970

 

Section 7.3Duties of the Servicer 7172

 

Section 7.4Representations and Warranties of the Servicer 7273

 

Section 7.5Covenants of the Servicer 7576

 

Section 7.6Servicing Fees; Payment of Certain Expenses by Servicer 7879

 

Section 7.7Collateral Reporting 7879

 

Section 7.8Notices 7879

 

Section 7.9Procedural Review of Collateral Obligations; Access to

Servicer and Servicer’s Records 7879

 



- ii-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 



Section 7.10Optional Sales 8081

 

Section 7.11Repurchase or Substitution of Warranty Collateral Obligations 8182

 

Section 7.12Servicing of REO Assets 8283

 

 

ARTICLE VIIIACCOUNTS; PAYMENTS 8384

 

 

Section 8.1Accounts 8384

 

Section 8.2Excluded Amounts 8586

 

Section 8.3Distributions, Reinvestment and Dividends 8687

 

Section 8.4Fees 8990

 

Section 8.5Monthly Report 8990

 

 

ARTICLE IXREPRESENTATIONS AND WARRANTIES OF THE BORROWER 9091

 

 

Section 9.1Organization and Good Standing 9091

 

Section 9.2Due Qualification 9091

 

Section 9.3Power and Authority 9091

 

Section 9.4Binding Obligations 9091

 

Section 9.5Security Interest 9091

 

Section 9.6No Violation 9192

 

Section 9.7No Proceedings 9293

 

Section 9.8No Consents 9293

 

Section 9.9Solvency 9293

 

Section 9.10Compliance with Laws 9293

 

Section 9.11Taxes 9293

 

Section 9.12Monthly Report 9394

 

Section 9.13No Liens, Etc 9394

 



-3-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 



Section 9.14Information True and Correct 9394

 

Section 9.15Bulk Sales 9495

 

Section 9.16Collateral 9495

 

Section 9.17Selection Procedures 9495

 

Section 9.18Indebtedness 9495

 

Section 9.19No Injunctions 9495

 

Section 9.20No Subsidiaries 9495

 

Section 9.21ERISA Compliance 9495

 

Section 9.22Investment Company Status 9496

 

Section 9.23Set-Off, Etc 9596

 

Section 9.24Collections 9596

 

Section 9.25Value Given 9596

 

Section 9.26Use of Proceeds 9596

 

Section 9.27Separate Existence 9596

 

Section 9.28Transaction Documents 9597

 

Section 9.29Anti-Terrorism, Anti-Money Laundering 9697

 

Section 9.30Anti-Bribery and Corruption 9798

 

 

ARTICLE XCOVENANTS 9798

 

 

Section 10.1Protection of Security Interest of the Secured Parties 9798

 

Section 10.2Other Liens or Interests 9899

 

Section 10.3Costs and Expenses 98100

 

Section 10.4Reporting Requirements 99100

 

Section 10.5Separate Existence 99100

 

Section 10.6Hedging Agreements 101102

 



-4-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 



Section 10.7Tangible Net Worth 103104

 

Section 10.8Taxes 103105

 

Section 10.9Merger, Consolidation, Etc 104105

 

Section 10.10Deposit of Collections 104105

 

Section 10.11Indebtedness; Guarantees 104105

 

Section 10.12Limitation on Purchases from Affiliates 104105

 

Section 10.13Documents 104105

 

Section 10.14Preservation of Existence 104106

 

Section 10.15Limitation on Investments 105106

 

Section 10.16Distributions 105106

 

Section 10.17Performance of Borrower Assigned Agreements105Transaction
Documents106

 

Section 10.18Reserved 105106

 

Section 10.19Further Assurances; Financing Statements 105106

 

Section 10.20Obligor Payment Instructions 106107

 

Section 10.21Delivery of Collateral Obligation Files 106107

 

Section 10.22Collateral Obligation Schedule 107108

 

Section 10.23Notice to Specified Obligors 107108

 

Section 10.24Risk Retention 107108

 

Section 10.25Moody’s RiskCalc 109110

 

Section 10.26Repurchase of Preference Shares 109111

 

Section 10.27Ineligible Collateral 109111

 

 

ARTICLE XITHE COLLATERAL AGENT 109111

 

 

Section 11.1Appointment of Collateral Agent 109111

 

Section 11.2Monthly Reports 110111

 



-5-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

Section 11.3Collateral Administration 110111

 

Section 11.4Removal or Resignation of Collateral Agent 113115

 

Section 11.5Representations and Warranties 114115

 

Section 11.6No Adverse Interest of Collateral Agent 114116

 

Section 11.7Reliance of Collateral Agent 114116

 

Section 11.8Limitation of Liability and Collateral Agent Rights 115116

 

Section 11.9Tax Reports 117119

 

Section 11.10Merger or Consolidation 118119

 

Section 11.11Collateral Agent Compensation 118119

 

Section 11.12Anti-Terrorism Laws 118120

 

 

ARTICLE XIIGRANT OF SECURITY INTEREST 118120

 

 

Section 12.1Borrower’s Grant of Security Interest 118120

 

Section 12.2Borrower Remains Liable 120121

 

Section 12.3Release of Collateral 120122

 

 

ARTICLE XIIIEVENTS OF DEFAULT 121122

 

 

Section 13.1Events of Default 121122

 

Section 13.2Effect of Event of Default 123124

 

Section 13.3Rights upon Event of Default 123125

 

Section 13.4Collateral Agent May Enforce Claims Without Possession of

Notes 124126

 

Section 13.5Collective Proceedings 125126

 

Section 13.6Insolvency Proceedings 125126

 

Section 13.7Delay or Omission Not Waiver 126127

 

Section 13.8Waiver of Stay or Extension Laws 126127

 



- vi-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 



Section 13.9Limitation on Duty of Collateral Agent in Respect of
Collateral126128

 

Section 13.10Power of Attorney 127128

 

 

ARTICLE XIVTHE FACILITY AGENT 127129

 

 

Section 14.1Appointment 127129

 

Section 14.2Delegation of Duties 128129

 

Section 14.3Exculpatory Provisions 128129

 

Section 14.4Reliance by Note Agents 128130

 

Section 14.5Notices 129130

 

Section 14.6Non-Reliance on Note Agents 129131

 

Section 14.7Indemnification 130131

 

Section 14.8Successor Note Agent 130132

 

Section 14.9Note Agents in their Individual Capacity 131132

 

 

ARTICLE XVASSIGNMENTS 131132

 

 

Section 15.1Restrictions on Assignments by the Borrower and the Servicer 131132

 

Section 15.2Documentation 131132

 

Section 15.3Rights of Assignee 131133

 

Section 15.4Assignment by Lenders 131133

 

Section 15.5Registration; Registration of Transfer and Exchange 132133

 

Section 15.6Mutilated, Destroyed, Lost and Stolen Notes 133134

 

Section 15.7Persons Deemed Owners 133135

 

Section 15.8Cancellation 134135

 

Section 15.9Participations; Pledge 134135

 



-vii-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 



ARTICLE XVIINDEMNIFICATION 135136

 

 

Section 16.1Borrower Indemnity 135136

 

Section 16.2Servicer Indemnity 136137

 

Section 16.3Contribution 136137

 

Section 16.4Risk Retention Indemnity 136138

 

 

ARTICLE XVIIMISCELLANEOUS 137138

 

 

Section 17.1No Waiver; Remedies 137138

 

Section 17.2Amendments, Waivers 137139

 

Section 17.3Notices, Etc 138140

 

Section 17.4Costs and Expenses 138140

 

Section 17.5Binding Effect; Survival 139141

 

Section 17.6Captions and Cross References 139141

 

Section 17.7Severability 139141

 

Section 17.8GOVERNING LAW 140141

 

Section 17.9Counterparts 140141

 

Section 17.10WAIVER OF JURY TRIAL 140141

 

Section 17.11No Proceedings 140142

 

Section 17.12Limited Recourse 141142

 

Section 17.13ENTIRE AGREEMENT 142144

 

Section 17.14Confidentiality 142144

 

Section 17.15Non-Confidentiality of Tax Treatment 143145

 

Section 17.16Replacement of Lenders 144145

 

Section 17.17Consent to Jurisdiction 145146

 



-8

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

Section 17.18Option to Acquire Rating 145147

 

Section 17.19Acknowledgement and Consent to Bail-In of EEA Financial

Institutions 145147

 

Section 17.20Acknowledgement Regarding Any Supported QFCs 147

 

 

ARTICLE XVIII COLLATERAL CUSTODIAN 146148

 

 

Section 18.1Designation of Collateral Custodian 146148

 

Section 18.2Duties of the Collateral Custodian 146148

 

Section 18.3Delivery of Collateral Obligation Files 148150

 

Section 18.4Collateral Obligation File Certification 148151

 

Section 18.5Release of Collateral Obligation Files 149152

 

Section 18.6Examination of Collateral Obligation Files 151153

 

Section 18.7Lost Note Affidavit 151154

 

Section 18.8Transmission of Collateral Obligation Files 151154

 

Section 18.9Merger or Consolidation 152154

 

Section 18.10Collateral Custodian Compensation 152154

 

Section 18.11Removal or Resignation of Collateral Custodian 152155

 

Section 18.12Limitations on Liability 153155

 

Section 18.13Collateral Custodian as Agent of Collateral Agent 154157

 



-9

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

EXHIBIT AForm of Note

EXHIBIT BAudit Standards

EXHIBIT C-1Form of Advance Request

EXHIBIT C-2Form of Reinvestment Request

EXHIBIT C-3Form of Electronic Asset Approval Request

EXHIBIT DForm of Monthly Report

EXHIBIT EForm of Electronic Approval Notice EXHIBIT F-1Authorized
Representatives of Servicer EXHIBIT F-2Request for Release and Receipt

EXHIBIT F-3Request for Release of Request for Release and Receipt

EXHIBIT G-1U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)
EXHIBIT G-2U.S. Tax Compliance Certificate (Foreign Participant -
non-Partnerships) EXHIBIT G-3U.S. Tax Compliance Certificate (Foreign
Participants - Partnerships) EXHIBIT G-4U.S. Tax Compliance Certificate (Foreign
Lenders - Partnerships) EXHIBIT HSchedule of Collateral Obligations
Certification

 

SCHEDULE 1Diversity Score Calculation

SCHEDULE 2Moody’s Industry Classification Group List

SCHEDULE 3Collateral Obligations SCHEDULE 4Moody’s RiskCalc Calculation SCHEDULE
5Moody’s Definitions

 



-10

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary after consultation with
the Borrower, for convenience in administering such accounts.

 

“Account Collateral” has the meaning set forth in Section 12.1(d).

 

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

 

“Administration Agreement” means the administration agreement entered into or to
be entered into on or about the date hereof between the Borrower and the Cayman
Administrator (as administrator and as share owner), as amended from time to
time.

 

“Advance” has the meaning set forth in Section 2.1(a). “Advance Date” has the
meaning set forth in Section 2.1(a).

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination, as determined by the Facility Agent with the approval of
the Borrower, (x) other than during the Post-Pricing Period, (a) that is a First
Lien Loan and a Broadly Syndicated Loan,

75%, (b) that is a First Lien Loan that is not a Broadly Syndicated Loan, 70%,
(c) that is a Second Lien Loan, 40%, or (d) that is not a First Lien Loan or
Second Lien Loan, 40% (or any other percentage set forth in the related Approval
Notice by the Facility Agent in its sole discretion) and (y) during the
Post-Pricing Period, the Maximum Portfolio Advance Rate.

 

“Advance Request” has the meaning set forth in Section 2.2(a).

 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1.

 

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” means the possession, directly or indirectly (including through

 



-  2-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral
as  of  such  date.   The  Aggregate Unfunded Amount shall not include any
commitments under Variable Funding Assets that have expired, terminated or been
reduced to zero, and shall be reduced concurrently (and upon notice thereof to
the Collateral Agent, the Facility Agent and each Agent) with each documented
reduction in commitments of the Borrower under such Variable Funding Assets.

 

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex hereto), as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 

(a)       the rate of interest announced publicly by DBNY in New York, New York,
from time to time as DBNY’s base commercial lending rate; and

 

(b)½ of one percent above the Federal Funds Rate.

 

“Amount Available” means, with respect to any Distribution Date, the sum of (a)
the amount of Collections with respect to the related Collection Period
(excluding any Principal Collections necessary to settle the acquisition of
Eligible Collateral Obligations), plus (b) any investment income earned on
amounts on deposit in the Collection Account since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date).

 

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.30(a).
“Anti-Money Laundering Laws” has the meaning set forth in Section 9.29(b).

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders
of  any  court,  arbitrator  or  other  administrative,  judicial,  or  quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Applicable Margin” means (i) prior to the occurrence of any Event of Default,
(x) prior to the Applicable Margin Step-Up Date, 2.00end of the Revolving
Period, 2.25% per annum and (y) on and after the Applicable Margin Step-Up Date,
2.10end of the Revolving Period, 2.40%

 



-  4

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

per annum and (ii) on and after the occurrence of any Event of Default, the
Applicable Margin shall be increased by 2.00% per annum.

 

“Applicable Margin Step-Up Date” means, if the Pricing Date has not occurred on
or prior to such date, December 31, 2019.

 

“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.

 

“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Facility Agent in the form of Exhibit E, evidencing,
among other things, an electronic notice containing the information from Exhibit
E and that provides the approval of the Facility Agent, in its sole discretion,
of such Collateral Obligation and the applicable Discount Factor, the loan type
and lien priority (including the division of any unitranche Loan), the Original
Leverage Multiple (including, for Advance Rate purposes, the attaching Leverage
Multiple of any FILO Loan), the Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) and each other item listed in Section
6.2(h).to the acquisition (or incremental pledge) of one or more Collateral
Obligations.

 

“Approved Custodian” means Bank of New York Mellon Trust Company, National
Association, State Street, Wells Fargo Bank, National Association or any other
custodian mutually agreed to by the Facility Agent and the Servicer.

 

“Approved Valuation Firm” means, with respect to any Collateral Obligation, each
of (a) Murray Devine, (b) Houlihan Lokey, (c) Lincoln International LLC, (d)
Duff & Phelps and (e) any other nationally recognized valuation firm approved by
the Borrower and the Facility Agent.

 

“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):

 

(a)the proposed date of each related acquisition;

 

(b)       the Agency Rating for each such Collateral Obligation from each Rating
Agency and, if such Agency Rating is determined pursuant to clause (b), as
applicable, of the definition thereof, the date of the applicable credit
estimate and the applicable Rating Agency;

 

(c)       the Original Leverage Multiple and Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan) for each such Collateral
Obligation, measured as of the date of such notice;

 

(d)a related Schedule of Collateral Obligations;

 

(e)       any related Permitted Working Capital Liens; and  
(f)        all                   Obligor Information (unless (x) such
information is included in the Servicer’s internal credit memo or (y) the
Servicer has notified the Facility Agent that such information is not available
and the Facility Agent determines, in its sole discretion, that such information
is not required to obtain favorable

 



-  5

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

capital treatment in connection with the related Collateral Obligation).an
electronic notice to the Facility Agent in the form of an email that (a) either
(i) is in the form of Exhibit C-3 or (ii) notifies the Facility Agent that the
information required by Exhibit C-3 has been posted to the relevant data site
and (b) requests the approval of the Facility Agent, in its sole discretion, of
one or more Collateral Obligations.

 

“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and (ii)
advances in respect of such Loan are governed by a borrowing base relating to
the assets securing such Loan.

 

“Attachment Point” means the following fraction expressed as a percentage: (i)
the aggregate principal amount of all rated notes to be issued in connection
with a CLO Takeout divided by (ii) the Target CLO Amount less the aggregate
amount of deal expenses related to the CLO Takeout.

 

“Available Funds” has the meaning set forth in Section 17.12(c).

 

“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of (a)
the number of years (rounded up to the nearest one hundredth thereof) from such
day to the respective dates of each successive Scheduled Collateral Obligation
Payment of principal on such Collateral Obligation (assuming, for purposes of
this definition, the full exercise of any option to extend the maturity date or
otherwise lengthen the maturity schedule that is exercisable without the consent
of the Borrower) multiplied by (b) the respective amounts of principal of such
Scheduled Collateral Obligation Payments by (ii) the sum  of all successive
Scheduled Collateral Obligation Payments of principal on such Collateral
Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such

Advance or portion thereof; provided, that in the case of

 

(a)       any day on or after the first day on which a Committed Lender shall
have notified the Facility Agent that the introduction of or any change in or in
the interpretation of any law or
regulation  makes  it  unlawful,  or  any  central  bank  or  other  Official  Body  asserts
that it is unlawful, for such Committed Lender to fund such Advance at the Base
Rate set forth above (and such Committed Lender shall not have subsequently
notified the Facility Agent that such circumstances no longer exist), or

 



-  6

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

(b)       any period in the event the LIBOR Rate is not reasonably available to
any Lender for such period,

 

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period; provided, further, for the avoidance
of doubt, immediately following the termination of any event set forth in
clauses (a) or (b) above, the “Base Rate” shall have the meaning set forth in
the first part of this definition.

 

“Basel III Regulation” means, with respect to any Affected Person, any rule,
regulation or guideline applicable to such Affected Person and arising directly
or indirectly from (a) any of the following documents prepared by the Basel
Committee on Banking Supervision of the Bank of International Settlements: (i)
Basel III: International Framework for Liquidity Risk Measurement, Standards and
Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation 575/2013 on prudential
requirements for credit institutions and investment firms (the “CRR”) and any
law, regulation, standard, guideline, directive or other publication
supplementing or otherwise modifying the CRR.

 

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section

3(3) of Title I of ERISA) that is subject to the fiduciary responsibility
provisions of Title I of ERISA, (b) any “plan” as defined in Section 4975(e) of
the Code that is subject to Section 4975 of the Code, or (c) any governmental or
other plan or arrangement that is not subject to ERISA or to Section 4975 of the
Code or (d) any entity whose underlying assets include “plan assets” of the
foregoing employee benefit plan or plans (within the meaning of the DOL
Regulations or otherwise).

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning set forth in the Preamble.

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).
“Borrowing Base” means, on any day of determination, the sum of (a)(i) the
product of

the lower of (x) the Weighted Average Advance Rate and (y) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (b) the amount of Principal Collections on deposit in the Principal
Collection Account minus (c) the Aggregate Unfunded Amount plus (d) the amount
on deposit in the  Unfunded  Exposure Account.

 



-  7

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Broadly Syndicated Loan” means, as of any date of determination, any Loan that
(i) is rated  B-/B3CCC/Caa2 or higher as of the Cut-Off Date, (ii) has a tranche
size of at least

$200,000,000, (iii) has a quote depth of at least two (2) by MarkitLoan Pricing
Corporation, Markit Group Limited, Loan X Mark-It Partners or Thompson Reuters
Pricing Service and (iv) the related Obligor has EBITDA greater than or equal to
$50,000,000.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term
“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.

 

“Capital Requirements Regulation” means the European Union Capital Requirements

Regulation (Regulation (EU) No 575/2013), as amended.

 

“Capped Fees/Expenses” means, on any Distribution Date, the sum of the
Collateral Agent Fees and Expenses and the Collateral Custodian Fees and
Expenses in an amount not to exceed $43,500 (the (“Quarterly Cap”); provided
that, if the aggregate amount of the Collateral Agent Fees and Expenses and the
Collateral Custodian Fees and Expenses paid to the Collateral Agent and the
Collateral Custodian under clause (ii) of Section 8.3(a) and clause (i) of
Section

8.3(b) on any Distribution Date is less than the Quarterly Cap, the unused
portion  of  the Quarterly Cap may be carried forward to the next succeeding
Distribution Date and added to the Quarterly Cap for such Distribution Date;
provided further that the aggregate amount of the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses paid to the Collateral
Agent or the Collateral Custodian under clause (ii) of Section 8.3(a) and clause
(i) of Section 8.3(b) may not exceed $150,000 in any calendar year.

“Cayman Administrator” means Walkers Fiduciary Limited and any successor
thereto. “Change of Control” means (x) the Equityholder shall cease to own at
least 51% of the

outstanding Preference Shares of the Borrower or (y) Oaktree Strategic Income
Corporation or an Affiliate thereof ceases to be the Servicer.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.

 

“CLO Marketing Period” means the date on which DBSI commences marketing of the

CLO Securities with the consent of the Servicer.

 

“CLO Securities” has the meaning set forth in the definition of “CLO Takeout”.

 



-  8

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Facility Agent.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

(a)       with respect to each Conduit Lender and each day of such Accrual
Period, such Conduit Lender’s Commercial Paper Rate for such day; provided, that
if and to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Facility Agent, such Conduit
Lender’s portion of such Advance shall bear interest at a rate per annum equal
to the Alternate Base Rate; and

 

(b)with respect to each Committed Lender, the Base Rate.

 

“Cov-Lite Loan” means a Collateral Obligation whose Underlying Instrument: (a)
does not contain any financial covenants; or (b) does not require the underlying
Obligor to comply with a Maintenance Covenant; provided that, for all purposes,
a loan described in clause (a) or (b) above which either contains a
cross-default or cross-acceleration provision to, or is pari passu with, another
loan of the underlying Obligor that requires the underlying Obligor to comply
with either an Incurrence Covenant or a Maintenance Covenant will be deemed not
to be a Cov-Lite Loan. For the avoidance of doubt, a loan that is capable of
being described in clause (a) or (b) above only (x) until the expiration of a
certain period of time after the initial issuance thereof or (y) for so long as
there is no funded balance in respect thereof, in each case as set forth in the
related Underlying Instruments, will be deemed not to be a Cov-Lite Loan.

 

“Covered Entity” means any of the following:

 

(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 



- 12

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Covered Party” has the meaning set forth in Section 17.20.

 

“Credit Agreement” means the loan agreement, credit agreement or other customary
agreement pursuant to which a Collateral Obligation has been created or issued.

 

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Asset, a component (other than software)
manufactured with the sole purpose of being used in, and is used specifically in
the production of the weapon system or plays a direct role in the lethality of
the weapon system.

 

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such

Collateral Obligation becomes a part of the Collateral.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“DBSI” means Deutsche Bank Securities, Inc., as sole structuring and debt
placement agent in respect of the CLO Securities.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

 

(a)       any Scheduled Collateral Obligation Payment or part thereof is unpaid
more than five Business Days beyond the grace period (if any) permitted by the
related Underlying Instrument;

 

(b)an Insolvency Event occurs with respect to the Obligor thereof, unless the
related

Loan is a DIP Loan;

 

(c)       a Responsible Officer of the Servicer has actual knowledge of the
occurrence of a default as to the payment of principal and/or interest that has
occurred and is continuing for more than five (5) Business Days beyond the grace
period (if any) permitted by the related Underlying Instruments with respect to
another debt obligation of the same Obligor secured by the same collateral which
is either full recourse or senior to or pari passu with in right of payment to
such Collateral Obligation unless the related Loan is a DIP Loan;

 

(d)       such Collateral Obligation has (x) a rating by S&P of “CC” or below or
“SD” or (y) a Moody’s probability of default rating (as published by Moody’s) of
“D” or “LD” or, in each case, had such ratings before they were withdrawn by S&P
or Moody’s, as applicable;

 

(e)       a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Collateral Obligation is pari passu or junior in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has (i) a rating by S&P of “CC” or below or
“SD” or (ii) a Moody’s probability of default rating (as published by Moody’s)
of “D” or “LD”, and in each case such other debt obligation remains outstanding

 



- 13

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

of such Collateral Obligation having an effective rate of current interest paid
in cash on such day of not less than (i) if such Deferrable Collateral
Obligation is a Fixed Rate Collateral Obligation,

5.00% per annum over the LIBOR Rate or (ii) otherwise, 6.00% per annum over the
applicable index rate.

 

“Determination Date” means the last calendar day of each month, or if such day
is not a

Business Day, the next succeeding Business Day.

 

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

 

“Discount Factor” means, (i) with respect to each Collateral Obligation (other
than a Non-Revalued Broadly Syndicated Loan) and as of any date of
determination, the value (expressed as a percentage of par) of such Collateral
Obligation as determined by the Facility Agent in its sole discretion in
accordance with Section 2.7.2.7 or (ii) with respect to each Collateral
Obligation that is a Non-Revalued Broadly Syndicated Loan, the Market Value of
such Broadly Syndicated Loan.

 

“Distribution Date” means the 15th calendar day of each January, April, July and

October, or if such date is not a Business Day, the next succeeding Business
Day.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such Diversity Scores shall be
updated at the option of the Facility Agent in its sole discretion if Moody’s
publishes revised criteria.

 

“Document Checklist” means an electronic list delivered by the Borrower (or by
the Servicer on behalf of the Borrower) to the Collateral Custodian that
identifies each of the documents that have been included in each Collateral
Obligation  File and whether such document is an original or a copy and whether
a hard copy or electronic copy will be delivered to the Collateral Custodian
related to a Collateral Obligation and includes the name of the Obligor with
respect to such Collateral Obligation, in each case as of the related Funding
Date.

 

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at

29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA and/or at 20
C.F.R. §

2550.401c-1.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.
“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning

of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the Underlying
Instruments for each such Collateral Obligation. In any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent

 



- 15-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Collateral Custodian appointed in accordance with the terms hereunder are deemed
to be acceptable securities intermediaries to the Facility Agent.

 

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise added or
waived by the Facility Agent in its sole discretion in the  applicablerelated
Approval Notice); provided that, prior to the date that is five (5) days after
the Effective Date, the Collateral Obligation in respect of SMS Systems
Maintenance Services Inc. shall be deemed to be an Eligible Collateral
Obligation:

 

(a)       the Facility Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation which has been acknowledged
and agreed to by the Borrower;

 

(b)such Collateral Obligation is not a Defaulted Collateral Obligation;

 

(c)such Collateral Obligation is not an Equity Security and is not convertible
into an

 

Equity Security at the option of the applicable Obligor or any Person other than
the Borrower; (d)

such Collateral Obligation is not a Structured Finance Obligation;

 

(e)such Collateral Obligation is denominated in Dollars and is not convertible
by the

Obligor thereof into any currency other than Dollars;

 

(f)        such Collateral Obligation is not a single-purpose real estate based
loan (unless the related real estate is a hotel, casino or other operating
company), a construction loan or a project finance loan;

 

(g)such Collateral Obligation is not a lease (including a financing lease);

 

(h)       if such Collateral Obligation is a Deferrable Collateral Obligation,
it provides for periodic payments of interest thereon in cash no less frequently
than semi-annually and the portion of interest required to be paid in cash under
the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than (i) if such
Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation, 5.00%
per annum over the LIBOR Rate or (ii) otherwise, 6.00% per annum over the
applicable index rate;

 

(i)       as of the date of acquisition, the related Obligor had EBITDA greater
than or equal to $5,000,000;

 

(j)        such Collateral Obligation is not incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a Person, restructuring or similar transaction, which obligation
or security by its terms is required to be repaid within one year of the
incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions has provided the issuer of such obligation or security
with a binding written commitment to provide the same, so long as (i) such
commitment is equal to the outstanding principal amount of such

 



- 17-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

to any assignee of the Facility Agent permitted or contemplated under this
Agreement, (iii) to any Person at any foreclosure or strict sale or other
disposition initiated by a secured creditor in furtherance of its security
interest, and (iv) to commercial banks, financial institutions, offshore and
other funds (in each case, including transfer permitted by operation of the
UCC), subject, in the cases of clauses (iii) and (iv), to customary and market
restrictions on assignment;

 

(w)     the proceeds of such Collateral Obligation will not be used to finance
activities of the type engaged in by businesses classified under NAICS Codes
2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);

 

(x)the Related Security for such Collateral Obligation is primarily located in
the

United States;

 

(y)       (i) as of the Cut-Off Date, such Collateral Obligation, if rated by
such Rating Agency, does not have either (x) a public rating by S&P of “CCC-” or
below or (y) a Moody’s probability of default rating (as published by Moody’s)
of “Caa3” or below or (ii) if not rated by either Rating Agency, the Borrower
(or the Servicer on behalf of the Borrower) shall have requested from such
Rating Agency a credit estimate, shadow rating or similar rating within 10

Business Days of the applicable Cut-Off Date;

 

(z)such Collateral Obligation has an Agency Rating;

 

(aa)     such Collateral Obligation is not the subject of an Offer, exchange or
tender by the related Obligor for cash, securities or any other type of
consideration, other than a Permitted Offer, but only to the extent of such
Offer and to the extent set forth on the related Asset Approval Request (or, in
the case of a Collateral Obligation that becomes subject to an Offer that is a
Permitted Offer after the Cut-Off Date with respect to such Collateral
Obligation, to the extent notified by the Servicer to the Facility Agent);

 

(bb)such Collateral Obligation is purchased for a Purchase Price of at least
85%;

 

(cc)     such Collateral Obligation does not have an Obligor in a Prohibited
Industry; or any other industry which is illegal under Applicable Law at the
time of acquisition of such Collateral Obligation; and

 

(dd)   if it is a registration-required obligation within the meaning of the
Code, such Collateral Obligation is Registered; and(ee) the proceeds of such
Collateral Obligation will not be used (A) to the knowledge of the Borrower and
the Servicer, to finance activities within the marijuana industry, nor (B) to
provide financing to any other industry which is illegal under Applicable Law at
the time of acquisition of such Collateral Obligation.

 

“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, the United States or any State thereof, (ii) is a legal operating
entity or holding company, (iii) is not an Official Body, and (iv) is not an
Affiliate of, or controlled by, the Borrower, the Servicer or the Equityholder.

 

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 



- 19-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

(j)        the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations with Obligors in any single Moody’s Industry
Classification (other than a Moody’s Industry Classification described in the
following proviso) over 12.0% of the Target CLO Amount; provided that (i) the
sum of the Principal Balances of all Collateral Obligations with Obligors in any
single Moody’s Industry Classification may be up to 20.0% of the Target CLO
Amount and (ii) in addition, the sum of the Principal Balances of all Collateral
Obligations with Obligors in any single Moody’s Industry Classification (other
than a Moody’s Industry Classification described in clause (i)) may be up to
15.0% of the Target CLO Amount;

 

(k)       the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that pay interest less frequently than
quarterly  over  5.0%  of  the  Target  CLO Amount;

 

(l)the sum of the Principal Balances of all Collateral Obligations that are
Cov-Lite

Loans over 15.0% of the Target CLO Amount;

 

(m)      the sum  of the Principal Balances of  all Collateral Obligations
(other than Defaulted Obligations) that have a Moody’s probability of default
rating (as published by Moody’s) of “Caa1” or below over (x) prior to the date
that is five (5) days after the Effective Date, 22.5% of the Excess
Concentration Measure and (y) thereafter, 17.5% of the Excess Concentration
Measure;

 

(n)       the sum  of the Principal Balances of  all Collateral Obligations
(other than Defaulted Obligations) that have a public rating by S&P of “CCC+” or
below over 17.5% of the Excess Concentration Measure;

 

(o)       the sum of the Principal Balances of all Collateral Obligations the
Agency Rating for which is determined pursuant to clause (c) of the definition
thereof on any date of determination that is eight (8) weeks after the
applicable Cut-Off Date over 10.020.0% of the Excess Concentration Measure;

 

(p)       the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are in a Permitted Gaming Industry (other than in
respect of hotels and resorts) over 7.5% of the Excess Concentration Measure;
and

 

(1q)     the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are in the defense industry (other than a Prohibited
Defense Asset) over 7.5% of the Excess Concentration Measure.;

 

(r)       the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that neither (x) are Broadly Syndicated Loans nor (y)
have an Agency Rating which is determined pursuant to clause (a) of the
definition thereof, over 40.0% of the Excess Concentration Measure;

 

(s)       the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Broadly Syndicated Loans with fewer than three
(3) dealer bid-side quotes, over 25.0% of the Excess Concentration Measure; and

 



- 23

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

(t)        the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that were purchased for a Purchase Price of less than
90%, over 10.0% of the Excess Concentration Measure.

 

“Excess Concentration Measure” means the sum of (i) the Principal Balances for
all Eligible Collateral Obligations plus  (ii) all
amounts  on  deposit  in  the  Principal  Collection Account plus (iii) all
amounts on deposit in the Unfunded Exposure Account.

 

“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by or on behalf of the Borrower of any Tax, fee or
other charge imposed by any Official Body on such Collateral Obligation or on
any Related Security, (ii) any  interest  or  fees (including origination,
agency, structuring, management or other up-front fees) that are for the account
of the applicable Person from whom the Borrower purchased such Collateral
Obligation, (iii) any reimbursement of insurance premiums, (iv) any escrows
relating to Taxes, insurance and other amounts in connection with Collateral
Obligations which are held in an escrow account for the benefit of the Obligor
and the secured party pursuant to escrow arrangements under Underlying
Instruments, (v) to the extent paid using amounts other  than  Collections  and
proceeds of Advances, any amount paid in respect of reimbursement for expenses
owed in respect of any Collateral Obligation pursuant to the related Underlying
Instrument or (vi) any amount deposited into the Collection Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) and (d)
any withholding Taxes imposed under FATCA.

 



- 24

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1(g) and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.

 

“Extension Request” means any of the events described in Section 2.6. “Facility
Agent” has the meaning set forth in the Preamble.

“Facility   Amount”means(a)priortotheendoftheRevolvingPeriod,

$250,000,000,200,000,000, unless this amount is permanently reduced pursuant to
Section 2.5 or increased pursuant to Section 2.8, in which event it means such
lower or higher amount and (b) from and after the end of the Revolving Period,
the Advances outstanding.

 

“Facility Termination Date” means the earliest of (i) the date that is threesix
(36) months after the last day of the Revolving Period (or, if such day is not a
Business Day, the next succeeding Business Day), (ii) the date of the CLO
Takeout and (iii) the effective date on which the facility hereunder is
terminated pursuant to Section 13.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement including, for the avoidance of doubt, the Cayman
Islands Tax Information Authority Law (2017 Revision) together with regulations
and guidance notes made pursuant to such law.

 

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.

 

“Fee Letter” has the meaning set forth in Section 8.4. “Fees” has the meaning
set forth in Section 8.4.

“FILO Loan” means any Loan that (i) becomes, by its terms, subordinate in right
of payment to one or more other obligations of the related Obligor, in each case
issued under the same Underlying Instruments as such Loan (other than any Loan
subject to a Permitted Working Capital Lien), in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or

 



- 25

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including

Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

 

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

“Floating Rate Note” means a floating rate note issued pursuant to an indenture
or equivalent document by a corporation, partnership, limited liability company,
trust or other person that is secured by a first or second priority perfected
security interest or lien in or on specified collateral securing the issuer’s
obligations under such note.

“Foreign Lender” means a Lender that is not a U.S. Person. “Fourth Amendment
Effective Date” means March 22, 2020.

 

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.
“GAAP” means generally accepted accounting principles in the United States,
which are

applicable to the circumstances as of any day.

 

“Group I Country” means The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be specified in publicly available
published criteria from Moody’s from time to time).

 

“Group II Country” means Germany, Ireland, Sweden and Switzerland (or such other
countries as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Hong Kong,
Iceland, Liechtenstein, Luxembourg, Norway and Singapore (or such other
countries as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material
containing   asbestos,   polychlorinated biphenyls, radon gas, urea formaldehyde
and any substances classified as being “in inventory”, “usable work in process”
or similar classification that would, if classified as unusable, be included in
the foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any,

 



- 27-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

under capital leases; (v) all non-contingent obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument; (vi) all debt of
others secured by a Lien on any asset of such Person, whether or not such debt
is assumed by such Person; and (vii) all debt of others guaranteed by such
Person and other contingent obligations to purchase, to provide funds for
payment, to supply
funds  to  invest  in  any  Person  or  otherwise  to  assure  a  creditor
against  loss  (in  each  case excluding any unfunded commitments of the
Borrower with respect to any Variable Funding Asset).

 

“Indemnified Amounts” has the meaning set forth in Section 16.1. “Indemnified
Party” has the meaning set forth in Section 16.1.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Initial Weighted Average Market Value” means, as of any date of determination
following the Fourth Amendment Effective Date, the number obtained by (i)
summing the products obtained by multiplying (a) the Market Value of each
Broadly Syndicated Loan and Reclassified Broadly Syndicated Loan by (b) the
aggregate Principal Balance of each such Loan, in each case of clauses (a) and
(b), as of the Fourth Amendment Effective Date and (ii) dividing such sum by the
aggregate Principal Balance of all Broadly Syndicated Loans and the aggregate
Principal Balance of all Reclassified Broadly Syndicated Loans, in each case, as
of the Fourth Amendment Effective Date.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person  or  any substantial part of its property in an involuntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; (b) the commencement by such Person of a voluntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to  the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing, (c) the passing of a resolution by

 



- 29-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

on that service for the purpose of displaying London interbank offered rates of
major banks as of

11:00 a.m., London time, two Business Days prior to the first day of such
Accrual Period (it being understood that if at least two such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates);
provided, further, that in the event fewer than two such rates are displayed, or
if no such rate is relevant, the LIBOR Rate shall be a rate per annum at which
deposits in Dollars are offered by the principal office of the Facility Agent in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Accrual Period for
delivery on such first day and for a period equal to three (3) months or (y) if
a LIBOR Replacement Rate has been selected in accordance with the definition
thereof, the LIBOR Replacement Rate.

 

“LIBOR Replacement Rate” means the alternative rate, including any applicable
spread adjustments thereto, selected by the Servicer (on behalf of the Borrower)
with the consent of the Facility Agent (with notice to the Equityholder, the
Borrower and each Lender), at any time there is a material disruption to LIBOR
Rate or LIBOR Rate ceases to exist or be reported as described in the definition
of “LIBOR Rate” that, in its commercially reasonable judgment, is commonly used
on the applicable date of determination with respect to the Loans, in each case,
as a successor or replacement benchmark for “LIBOR Rate”. In connection with any
LIBOR Replacement Rate, the Servicer, with the consent of the Facility Agent,
may make related changes determined by the Servicer in its commercially
reasonable judgment to be advisable or necessary to implement the use of such
replacement rate, including, without limitation, any required change to the
definition of “Business Day.”

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any commercial loan.

 

“Loan Register” has the meaning set forth in Section 15.5(a). “Loan Registrar”
has the meaning set forth in Section 15.5(a).

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants during each reporting period (but not
more  frequently  than  quarterly), whether or not such borrower has taken any
specified action; provided that a covenant that otherwise satisfies the
definition hereof and only applies when amounts are outstanding under the
related loan shall be a Maintenance Covenant.

 

 

 

 

Board.



“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS

 

 

“Market Value” means, with respect to any Broadly Syndicated Loan or
Reclassified Broadly Syndicated Loan on any date of determination, the lower of
(I) the Purchase Price of such Loan (without giving effect to the first proviso
in the definition of “Purchase Price”) or (II) the amount (determined by the
Servicer) expressed as a percentage equal to (i) the bid price determined by the
Loan Pricing Corporation, Markit Group Limited, Loan X Mark-It Partners,

 



- 31

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Thompson Reuters Pricing Service, or any other nationally recognized loan
pricing service selected by the Servicer; or (ii) if a price described in clause
(i) is not available, (A) the average of the bid prices determined by three
broker-dealers active in the trading of such asset that are independent from
each other and the Borrower and the Servicer; and (B) if only two such bids can
be obtained, the lower of the bid prices of such two bids.

 

“Master Participation Agreement” means the Master Participation Agreement dated
on or about the date hereof by and among the Borrower, as buyer, the
Equityholder, as seller collateral manager and FS Senior Funding Ltd., as
seller, as amended, modified, waived, supplemented or restated from time to
time.

 

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents; (c)
the validity or enforceability of this Agreement, any of the other Transaction
Documents, or the
rights  and  remedies  of  the  Secured  Parties  hereunder  or thereunder taken
as a whole; or (d) the aggregate value of the Collateral or on the assignments
and security interests granted by the Borrower in this Agreement.

 

“Material   Modification”   means,   other   than   during   the  
Post-Pricing   Period,   any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected on or after the related Cut-Off Date which:

 

 

(a) Collateral Obligation;



reduces or forgives any or all of the principal amount due under such

 

 

 

(b)



(i) waives one or more interest payments, (ii) permits any interest due in

 

cash to be deferred or capitalized and added to the principal amount of such
Collateral Obligation (other than any deferral or capitalization already allowed
by the terms of any Deferrable Collateral Obligation as of the related Cut-Off
Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation below the spread or coupon as of the applicable Cut-Off Date
(excluding any increase in an interest rate arising by operation of a default or
penalty interest clause under a Collateral Obligation and any reduction or an
increase pursuant to a contractual pricing grid set forth in the related
Underlying Instruments on the applicable Cut-Off Date) unless (x) the Servicer
certifies that the credit quality of the related Obligor has

 



- 32

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Minimum Utilization Fee” means a fee payable pursuant to Section 3.2 to each
Committed Lender for each day of the related Accrual Period equal to the product
of (A) the Applicable Margin and (B) the positive difference (if any) of (x) the
product of (1) such Committed Lender’s average daily Commitment during the
related Accrual Period multiplied by (2) the Minimum Utilization Percentage
minus (y) the daily average Advances funded by such Committed Lender (or its
Lender Group) during such Accrual Period minus (z) the Undrawn Fee
accrued  during such Accrual Period with respect to the amount of  the
unutilized Commitment.

 

 

 

 

80.0%.



For purposes of this calculation, “Minimum Utilization Percentage” shall mean

 

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such day is equal to or greater than 6.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such day is equal to or
greater than 4.25%.

 

“Monthly Report” means a monthly report in the form of Exhibit D prepared as of
the close of business on each Reporting Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.

 

“Moody’s RiskCalc” has the meaning specified in Schedule 4.

 

“Multiemployer Plan” means
a  multiemployer  plan,  as  defined  in  Section  3(37)  or Section 4001(a)(3)
of ERISA, as applicable, in respect of which the Borrower or any ERISA Affiliate
has or could have any obligation or liability, contingent or otherwise.

 

“MV Measurement Date” means the last Business Day of each calendar week.

 

“Non-Approval Event” means, as of any date of determination, an event that (x)
will be deemed to have occurred if the ratio (measured on a rolling-six month
basis) of (i) the number of Asset Approval Requests resulting in Non-Approved
Loans over (ii) the total number of Asset Approval Requests is greater than 50%
and (y) will be continuing until the conditions set forth in clause (x) of this
definition are no longer true.

 

“Non-Approved Loan” means each Loan that is otherwise fully eligible for
inclusion in the Borrowing Base for which an Asset Approval Request is submitted
by the Servicer in good

 



- 35

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

faith to the Facility Agent for inclusion in the Borrowing Base, and such Asset
Approval Request is not approved by the Facility Agent.

 

“Non-Revalued Broadly Syndicated Loan” means a Broadly Syndicated Loan with
respect to which no Revaluation Event has occurred since the applicable Cut-Off
Date.

 

“Note” means a promissory grid note in the form of Exhibit A, made payable to an
Agent on behalf of the related Lender Group.

 

“Note Agent” has the meaning set forth in Section 14.1.

 

“OCSI Entities” means Oaktree Strategic Income Corporation and its Subsidiaries.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Securities Intermediary, the Facility Agent or any other Affected Person or
Indemnified Party arising under or in connection with this Agreement, the Notes
and each other Transaction Document.

 

“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clauses (b), (c) and (d) of the definition thereof, any Obligor that is an
Affiliate of another Obligor shall be treated as the same Obligor; provided that
for purposes of this definition, the term Affiliate shall not include any
Affiliate relationship which may exist solely as a result of direct or indirect
ownership of, or control by, a common Financial Sponsor.

 

“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii)
the audited financial statements for the two prior fiscal years (or such shorter
period of time that the Obligor has been in existence) of such Obligor, (iv) the
Servicer’s internal credit memo with respect to the Obligor and the related
Collateral Obligation, (v) the annual report for the most recent fiscal year of
such Obligor, (vi) a company forecast of such Obligor including plans related to
capital expenditures, (vii), the business model, company strategy and names of
known peers of such Obligor, (viii) the shareholding pattern and details of the
management team of such Obligor and (ix) details of any banking facilities and
the debt maturity schedule of such Obligor.

 

“OCSI Entities” means Oaktree Strategic Income Corporation and its Subsidiaries.

 

“OFAC” has the meaning set forth in Section 9.29(a).

 

“Offer” means a tender offer, voluntary redemption, exchange offer, conversion
or other similar action.

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 



- 36

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

“Optional Sale” has the meaning set forth in Section 7.10. “Original Commitment”
means $250,000,000.

 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent in accordance with the definitions of Effective
LTV and the definitions used therein and set forth in the related Approval
Notice.

 

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Facility Agent in the related Approval Notice) in accordance
with the definition of Leverage Multiple and the definitions used therein and
set forth in the related Approval Notice.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from  such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 15.9(a). “Participant
Register” has the meaning set forth in Section 15.9(c).

“Participation Interest” means a participation interest (other than an Effective
Date Participation Interest) in a loan that would, at the time of acquisition or
the Borrower’s commitment to acquire the same, satisfy each of the following
criteria: (i) such participation interest, if acquired directly by the Borrower,
would qualify as an Eligible Collateral Obligation, (ii) the selling institution
is a lender on the loan or commitment, (iii) the aggregate participation
interest in the loan granted by such selling institution to any one or more
participants does not exceed the principal amount or commitment with respect to
which the selling institution is a lender under such loan, (iv) such
participation interest does not grant, in the aggregate, to the participant in
such participation interest a greater interest than the selling institution
holds in the loan or commitment that is the subject of the participation
interest, (v) the entire purchase price for such participation interest is paid
in full (without the benefit of financing from the selling

 



- 37

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Prohibited Industry” means, with respect to any Obligor, its primary business
is (a) within an industry referred to in the definition of Prohibited Defense
Asset; (b) the manufacture of fully completed and operational assault weapons or
firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof) or (e) in the opioid industry.

 

“Purchase Commitment” means a commitment by an investor to purchase CLO
Securities that complies with the purchaser eligibility requirements and
criteria specified in the terms of the CLO Securities and that is acceptable to
DBSI in its sole discretion and “Purchase Commitments” means each Purchase
Commitment together with each other Purchase Commitment.

 

“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual purchase price in Dollars (or, if different
principal amounts of such Collateral Obligation were purchased at different
purchase prices, the weighted average of such purchase prices) paid by the
Borrower for such Collateral Obligation (exclusive of any interest, accreted
interest, original issue discount and upfront fees) divided by the principal
balance of the portion of such Collateral Obligation purchased by the Borrower
outstanding as of the date of such purchase (exclusive of any interest, accreted
interest, original issue discount and upfront fees); provided, that with respect
to any Collateral Obligation with a “Purchase Price” greater than or equal to
95% and determined by the Servicer to be a par loan (as certified by the
Servicer to the Required Lenders), the “Purchase Price” of such Collateral
Obligation shall be deemed to be

100%; provided, further, that with respect to any Collateral Obligation with a
“Purchase Price”

greater than 100%, the “Purchase Price” of such Collateral Obligation shall be
deemed to be

100%.For the avoidance of doubt, the Purchase Price will be subject to
adjustment by the

Discount Factor, as provided herein.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 17.20.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).
“Rating Agencies” means S&P and Moody’s.

“Recipient” means (a) the Facility Agent, (b) any Lender, (c) any Agent and (d)
any other recipient of a payment hereunder.

 

“Reclassification Date” has the meaning set forth in Section 10.4(c).

 

“Reclassified Broadly Syndicated Loan” means, as of any date of determination
following the Fourth Amendment Effective Date, any Loan that was classified as a
Broadly Syndicated Loan as of any prior date of determination and either (i) is
not an Eligible Collateral Obligation or (ii) is not classified as a Broadly
Syndicated Loan as a result of not satisfying the conditions set forth in the
definition thereof; provided that if any Reclassified Broadly

 



- 41

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Syndicated Loan subsequently satisfies such conditions, then such Loan shall not
be considered a

Reclassified Broadly Syndicated Loan so long as it continues to satisfy all such
conditions.

 

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

 

“Registered” means in registered form for U.S. federal income tax purposes.
“Reinvestment” has the meaning set forth in Section 8.3(c).

“Reinvestment Date” has the meaning set forth in Section 8.3(c). “Reinvestment
Request” has the meaning set forth in Section 8.3(c).

“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Assetvariable funding asset pursuant to the same Underlying Instruments;
provided that any such asset will cease to be a Related Collateral Obligation
once all commitments by such Affiliate of the Borrower, Servicer or the
Equityholder to make advances or fund such Variable Funding Asset to the related
Obligor expire or are irrevocably terminated or reduced to zero.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each

Committed Lender in its Lender Group.

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

 

“Related Security” means, with respect to each Collateral Obligation:

 

(a)       any Related Property securing a Collateral Obligation, all payments
paid in respect thereof and all monies due, to become due and paid in respect
thereof accruing after the applicable Advance Date and all liquidation proceeds
thereof;

 

(b)       all   guaranties,   indemnities   and   warranties,   insurance  
policies,   financing statements and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

 

(c)       all Collections with respect to such Collateral Obligation and any of
the foregoing;

 



- 42

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Effective LTV of such Collateral Obligation (or such other percentage determined
by the Facility Agent in its sole discretion); provided that each subsequent
increase of an additional 10% over the applicable Original Effective LTV shall
be an additional Revaluation Event;

 

(j)       such Collateral Obligation, if rated, receives (x) a
public  rating  by  S&P  of “CCC-” or below or (y) a Moody’s probability of
default rating (as published by Moody’s) of “Caa3” or below; or

 

(k)the related Obligor undergoes a merger, is acquired by a third party or
undergoes a material restructuring;

 

(kl)      if any Agency Rating of such Collateral Obligation is based on a
credit estimate, shadow rating or similar rating and not on a public rating, the
failure by the Borrower or the Servicer on behalf of the Borrower to refresh
such credit estimate or shadow rating on an annual basis thereafter;

 

(m)with respect to any Broadly Syndicated Loan, the Market Value of such Broadly

Syndicated Loan is less than 70%;

 

(n)the failure of any Broadly Syndicated Loan to satisfy the conditions set
forth in the definition thereof; or

 

(o)       either (i) the failure of the Servicer to confirm that the bid-side
quote dollar depth of the applicable Broadly Syndicated Loan is sufficient to
purchase the Principal Balance of such Broadly Syndicated Loan or (ii) the
receipt by the Facility Agent of confirmation from the Servicer that the
bid-side quote dollar depth of the applicable Broadly Syndicated Loan is not
sufficient to purchase the Principal Balance of such Broadly Syndicated Loan;
provided that, the Facility Agent can only request the dollar depth of the five
largest Broadly Syndicated Loans if any such Broadly Syndicated Loans has less
than three (3) bid-side quotes; provided further that, such request can only be
made no more than twice per week.

 

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) March 31,September 30, 2020 or, if such
date is extended pursuant to Section 2.6, the date mutually agreed upon by the
Borrower and each Agent, (ii) the date on which the Facility Amount is
terminated in full pursuant to Section 2.5 or (iii) the occurrence of an Event
of Default.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial

Services LLC business, and any successor or successors thereto.

 

“S&P Industry Classification” means the industry classifications set forth in
Schedule 2A hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if S&P publishes revised
industry classifications.

 



- 46-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fees) under the Transaction
Documents.

“Servicing Fees” means the Senior Servicing Fee and the Subordinated Servicing
Fee. “Servicing Standard” means, with respect to any Collateral Obligations, to
service and

administer such Collateral Obligations on behalf of the Secured Parties in
accordance with the Underlying Instruments and all customary and usual servicing
practices using the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.

 

“Specified Borrowing Base Breach” means (a) an amendment to the Discount Factor
of one or more Collateral Obligations by the Facility Agent pursuant to Section
2.7(b) or (b) an increase in the Excess Concentration Amount not caused by the
purchase of a Collateral Obligation which, in either case, causes the aggregate
principal amount of all Advances outstanding hereunder to exceed the Borrowing
Base by an amount (calculated as a percentage) equal to or less than 10% (in the
aggregate); provided that such event shall not be a Specified Borrowing Base
Breach if any other event occurred on the same date that either decreased the
Borrowing Base (other than by operation of Section 8.3) or increased the
Advances outstanding hereunder.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities, including (but
not limited to) collateral debt obligations, collateral loan obligations,
asset  backed  securities  and  commercial  mortgage  backed  securities  or  any  resecuritization
thereof.

 

“Structuring Fee” means a fee payable by the Borrower to the Facility Agent in
an amount equal to 0.25% of the aggregate CommitmentsOriginal Commitment, which
fee shall be payable on the Facility Termination Date.

 

“Subordinated Servicing Fee” means with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer  (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-fourth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.

 

“Subordinated Servicing Fee Percentage” means 0.25%.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

 



- 49

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.

 

“Successor Senior Servicing Fee” means with respect to any Distribution Date on
which there is a Person other than Oaktree Strategic Income Corporation or an
Affiliate thereof acting as Servicer, the senior fee payable to the Servicer for
services rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Successor Senior Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.

 

“Successor Senior Servicing Fee Percentage” means (x) if, on the related
Distribution Date, the sum of the Collateral Obligation Amounts of all Eligible
Collateral Obligations that are Broadly Syndicated Loans is greater than or
equal to 50.0% of the Aggregate Eligible Collateral Obligation Amount, 0.65% and
(y) otherwise, 1.00%.

 

“Supported QFC” has the meaning set forth in Section 17.20.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

 

“Target CLO Amount” means $350,000,000.

 

“Taxes”   means   all   present   or   future   taxes,   levies,   imposts,  
duties,   deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Official Body, including any interest,
additions to tax or penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, the Administration Agreement, the
Preference  Share  Purchase  Agreement,  the Master Participation Agreement and
the other documents to be executed and delivered in connection with this
Agreement, specifically excluding from the foregoing, however, Underlying
Instruments delivered in connection with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted

Lender” for any Lender Group and any of its assignees.

 

“Underlying Instrument” means the Credit Agreement and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries.

 



- 50

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

“Undrawn Fee” a fee payable pursuant to Section 3.2 for each day of the related
Collection Period equal to the product of (x) the aggregate Commitments on such
day minus the aggregate principal amount of outstanding Advances on such day
times (y) the Undrawn Fee Rate times (z) 1/360.

 

“Undrawn Fee Rate” means (a) prior to the three-month anniversary of the
Effective

Date, 0.25% and (b) thereafter, 0.50%.

 

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 84108600, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing

Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107

56.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section

7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 17.20.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

 

“Valuation Standard” means one or a combination of customary and usual valuation
methodologies generally accepted in the pricing and valuation market to derive a
fair assessment of the current “fair value” as specified below of a Collateral
Obligation and without regard to any compensation received from, or agency
relationship with, any Person; provided that such fair value shall be based on
the most recent financial reporting and/or any other customary financial and
other information with respect to such Collateral Obligation including, without
limitation, the following:   (i) the financial performance of the Obligor of
such Collateral Obligation; (ii) a fundamental analysis which may be based on
discounted cash flow and a multiples-based approach based on comparable
companies in the relevant sector or another
generally  accepted  methodology  for valuing companies in the relevant sector;
and (iii) the current market environment (e.g., quoted trading levels on the
Collateral Obligation (if available) and the relative trading levels and yields
for debt instruments of comparable companies). For

 



- 51

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

purposes of this definition, “fair value” is defined as the price that would be
received when selling a Collateral Obligation in an orderly transaction between
market participants on the date of measuring such a value.

 

“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

 

“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying (a) the Advance Rate of each such
Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.

 

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate Collateral Obligation of (x) the
interest rate for such Collateral Obligation minus the LIBOR Rate multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation divided
by (ii) the sum  of the Collateral Obligation Amounts for all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations.

 

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.

 

“Weighted Average Market Value” means, as of any date of determination, the
number obtained by (i) summing the products obtained by (a) multiplying (x) the
Market Value of each Broadly Syndicated Loan by (y) the Principal Balance of
each Broadly Syndicated Loan, in each case of clauses (a)(x) and (a)(y), as of
such date of determination and (b) multiplying (x) the Market Value of each
Reclassified Broadly Syndicated Loan by (y) the Principal Balance of each
Reclassified Broadly Syndicated Loan, in each case of clauses (b)(x) and (b)(y),
as of the applicable Reclassification Date and (ii) dividing such sum by the
aggregate Principal Balance of

 



- 52

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

all Broadly Syndicated Loans as of such date of determination and the aggregate
Principal

Balance of all Reclassified Broadly Syndicated Loans as of the applicable
Reclassification Date.

 

“Weighted Average Moody’s Rating Factor” has the meaning specified in Schedule
5.

 

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount.

 

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Servicer.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

 

Section 1.2



Other Definitional Provisions. (a) Unless otherwise specified therein, all

 

terms defined in this Agreement have the meanings as so defined herein when used
in the Notes or any other Transaction Document, certificate, report or other
document made or delivered pursuant hereto or thereto.

 

 

(b)



Each term defined in the singular form in Section 1.1 or elsewhere in this

 

Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or  other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

 

 

(c)



The words “hereof,” “herein,” “hereunder” and similar terms when used in

 

this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term  “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

 

 

(d)



The following terms which are defined in the UCC in effect in the State of

 

New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds-Transfer System, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment Property,



- 53

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Proceeds, Securities Accounts, Securities Intermediary, Security Certificates,
Security Entitlements, Security Interest and Uncertificated Securities.

 



- 54

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(e)



For the avoidance of doubt, on each Measurement Date, the status of each

 

Collateral Obligation shall be re-determined by the Servicer as of such date
and, as a consequence thereof, (i) Collateral Obligations that were previously
Eligible Collateral Obligations on a prior Measurement Date may be excluded from
the Aggregate Eligible Collateral Obligation Amount calculated on such
Measurement Date and (ii) to the extent a new Approval Notice is provided by the
Facility Agent, Collateral Obligations that were previously excluded from the
Aggregate Eligible Collateral Obligation Amount on a prior Measurement Date may
be included in the Aggregate Eligible Collateral Obligation Amount calculated on
such Measurement Date.[Reserved].

 

 

(f)



Unless otherwise specified, each reference in this Agreement or in any

 

other Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from  time to time be amended, restated, supplemented
or otherwise modified in accordance with the terms of the Transaction Documents.

 

 

(g)



Unless otherwise specified, each reference to any Applicable Law means

 

such Applicable Law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision.

 

 

(h)



All calculations required to be made hereunder with respect to the

 

Collateral Obligations and Borrowing Base shall be made on a trade date basis
and after giving effect to (x) all purchases or sales to be entered into on such
trade date, (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously  requested  (and approved) Collateral Obligations and (z)
in the case of calculations pursuant to Section 8.3(a), all distributions to be
made at or prior to the relevant time of determination.

 

 

(i)



Any use of “knowledge” or “actual knowledge” in this Agreement shall

 

mean actual knowledge after reasonable inquiry.

 

 

(j)



Any use of “material” or “materially” or words of similar meaning in this

 

Agreement shall mean material, as determined by the Facility Agent in its
commercially reasonable discretion.

 

 

(k)



For purposes of this Agreement, an Event of Default or Servicer Default

 

shall be deemed to be continuing until it is waived in accordance with Section
17.2.

 



- 55

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

be payable if, as of the date of such permanent reduction, (A)  the Facility
Amount is permanently reduced in whole in connection with the CLO Takeout or
(B)(1) no Unmatured Event of Default or Event of Default has occurred and is
continuing and (2)(x) a Non-Approval Event has occurred and is continuing or (y)
the Borrower has paid Increased Costs to the applicable Lender pursuant to
Section 5.1 within the immediately preceding 30 days.

 

 

Section 2.6



Extension of Revolving Period. The Borrower may, at any time after the

 

three-month anniversary of the Effective Date and prior to the date that is
thirty days prior to the last date of the Revolving Period, deliver a written
notice to each Lender (with a copy to the Facility Agent and each Agent)
requesting an extension of the Revolving Period for an additional six (6) months
(an “Extension Request”). Each Lender may approve or decline an Extension
Request in its sole discretion; provided, that the Lenders shall respond to an
Extension Request in writing not later than 30 days following receipt of such
Extension Request, and if any Lender does not respond in writing by the end of
such 30 day period it shall be deemed to have denied such Extension Request. No
request by the Borrower to extend the Revolving Period shall be considered an
“Extension Request” if such request is conditioned on an amendment to any other
provision of the Transaction Documents.

 

 

Section 2.7



Calculation of Discount Factor.

 

 

 

(a)



In connection with the purchase of each Collateral Obligation and prior to

 

such Collateral Obligation being purchased by the Borrower and included in the
Collateral or in connection with the circumstances described in clause (c)
below, the Facility Agent will assign
(in  its  sole  discretion)  a  Discount  Factor  for  such  Collateral  Obligation,  which
Discount Factor shall remain effective for such Collateral Obligation except as
provided in clause (b) below.; provided that, with respect to any Collateral
Obligation that is a Non-Revalued Broadly Syndicated Loan, the Discount Factor
of such Collateral Obligation shall be the Market Value of such Non-Revalued
Broadly Syndicated Loan unless otherwise directed by the Facility Agent in its
sole discretion.

 

 

(b)



If a Revaluation Event occurs with respect to any Collateral Obligation,

 

the Discount Factor of such Collateral Obligation may be amended by the Facility
Agent, in its sole discretion; provided that the Borrower may dispute the
Discount Factor and at the expense of the Borrower elect to retain an Approved
Valuation Firm  to determine the Discount Factor no later than sixty (60) days
after such assignment by the Facility Agent and in accordance with the Valuation
Standard; provided, further, that if  the Facility Agent disputes the
determination of the Discount Factor by such Approved Valuation Firm, the
Facility Agent may at the expense of the Borrower for up to two (2) Collateral
Obligations and at the expense of the Facility Agent thereafter elect to retain
a different Approved Valuation Firm to determine the Discount Factor in
accordance with the Valuation Standard; provided, further, that
the  Borrower  shall  not  at  any  time  retain  a  different  Approved
Valuation Firm to determine a different Discount Factor for the same Collateral
Obligation; provided, further, that any and all determinations by any Approved
Valuation Firm of the Discount Factor shall be re-calculated, at the Borrower’s
sole expense, every six (6) months after the date of such initial determination.
If any additional Revaluation Event occurs with respect to any Collateral



- 58

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Obligation or the Leverage Multiple (as measured solely through the tranche or
tranches of such Collateral Obligation actually held by the Borrower) with
respect

 



- 59

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

to such Collateral Obligation becomes (i) more than 2.00x higher than the
applicable Original Leverage Multiple (as measured solely through the tranche or
tranches of such Collateral Obligation actually held by the Borrower) and is
greater than 8.00x total (as measured solely through the tranche or tranches of
such Collateral Obligation actually held by the Borrower) or (ii) more than
3.00x higher than the applicable Original Leverage Multiple (as measured solely
through the tranche or tranches of such Collateral Obligation actually held by
the Borrower), the Discount Factor of such Collateral Obligation may be amended
by the Facility Agent, in its sole discretion, and the Borrower may not dispute
such Discount Factor. The Discount Factor (determined as the lower of (x) the
Purchase Price paid by the Borrower for such Collateral Obligation and (y) the
outstanding principal balance of such Collateral Obligation) shall be
recalculated (by the Facility Agent) based  on the average of the valuations
provided by the Approved Valuation Firms.   The Facility Agent will provide
written notice of the revised Discount Factor to the Borrower, the Servicer and
the Collateral Agent and each Agent. To the extent a Responsible Officer of the
Servicer has actual knowledge or has received notice of any Revaluation Event
with respect to any Collateral Obligation, the Servicer shall give prompt notice
thereof to the Facility Agent and the Collateral Agent (but, in any event, not
later than two (2) Business Days after it receives notice or a Responsible
Officer of the Servicer gains actual knowledge thereof).

 

 

(c)



If the circumstances giving rise to any Revaluation Event with regard to

 

any Collateral Obligation cease to be applicable, the Servicer may provide
written notice of such changed circumstance to the Facility Agent and each
Agent, and if no Revaluation Event shall then be continuing for such Collateral
Obligation, the Facility Agent may assign a new Discount Factor for such
Collateral Obligation in its sole discretion as set forth in clause (a) above.

 

 

(d)



After the Agency Rating of an Eligible Collateral Obligation has been

 

downgraded, the Servicer may request that the Facility Agent reduce the Discount
Factor of such Eligible Collateral Obligation and the Facility Agent may so
reduce the Discount Factor of such Eligible Collateral Obligation in the
Facility Agent’s sole discretion.

 

 

Section 2.8



Increase in Facility Amount.   The Borrower may, with the prior written

 

consent of the Facility Agent (which consent may be conditioned on one or more
conditions precedent in its sole discretion), (i) increase the Commitment of the
existing Lender Groups (pro rata) with the consent of each such Lender Group,
(ii) add additional Lender Groups and/or (iii) increase the Commitment of any
Lender Group with the consent of such Lender Group, in each case which shall
increase the Facility Amount by the amount of the Commitment of each such
existing or additional Lender Group. Each increase in the Facility Amount shall
be allocated to each participating Lender Group pro rata based on their
Commitments immediately prior to giving effect to such increase.  
Notwithstanding the foregoing,  no such increase shall  be permitted without the
prior written consent of each of the Servicer and DBNY if, after giving effect
to any such increase, DBNY’s Commitment will no longer be at least 51% of the
Facility Amount.

 

 

Section 2.9



Defaulting Lenders.(a) Notwithstanding anything to the contrary

 

contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 



- 60

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(i)



any payment of principal, interest, fees or other amounts received

 

by the Collateral Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at
such  time or times as may be determined by the Facility Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Facility Agent hereunder; second, as the Borrower may request (so long as no
Event of Default or Unmatured Event of Default exists (except to the extent
caused by such Defaulting Lender, as determined by the Facility Agent in its
sole discretion)), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Facility Agent; third, if so determined by the
Facility Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund future Advances under this Agreement; fourth, to the payment of any
amounts owing to the other Lenders as a result of
any  judgment  of  a  court  of  competent  jurisdiction  obtained  by  any  Lender  against  such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Event of Default or
Unmatured Event of Default exists (except to the extent caused by such
Defaulting Lender, as determined by the Facility Agent in its sole discretion),
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.9 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

 

 

(ii)



for any period during which such Lender is a Defaulting Lender,

 

such Defaulting Lender shall not be entitled to receive any Undrawn Fee or
Minimum Utilization Fee for any period during which that Lender is a Defaulting
Lender (and under no circumstance shall the Borrower retroactively be or become
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).

 

 

(b)



If the Facility Agent and the Borrower determine in their sole discretion

 

that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Facility Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Facility Agent
may determine to be necessary to cause the Advances to be held on a pro rata
basis by the Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that



- 61

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

except to the extent otherwise expressly agreed by the affected parties and
subject to Section

 



- 62

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

17.19, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

 

ARTICLE III

 

YIELD, UNDRAWN FEE, MINIMUM UTILIZATION FEE ETC.

 

 

Section 3.1



Yield and, Undrawn Fee and Minimum Utilization Fee.(a)The

 

Borrower hereby promises to pay, on the dates specified in Section 3.2, Yield on
the outstanding amount of each Advance (or each portion thereof) for the period
commencing on the applicable Advance Date until such Advance is paid in full. No
provision of this Agreement or the Notes shall require the payment or permit the
collection of Yield in excess of the maximum amount permitted by Applicable Law.

 

 

(b)



The Borrower shall pay the Undrawn Fee and the Minimum Utilization

 

Fee on the dates specified in Section 3.2.

 

 

Section 3.2



Yield Distribution Dates. Yield accrued on each Advance (including any

 

previously accrued and unpaid Yield) and, Undrawn Fee (as applicable) and
Minimum

Utilization Fee shall be payable, without duplication:

 

 

(a)



on the Facility Termination Date;

 

 

 

(b)



on the date of any payment or prepayment, in whole or in part, of principal

 

outstanding on such Advance; and

 

 

(c)



on each Distribution Date.

 

 

 

Section 3.3



Yield Calculation.



Each NoteThe Advances shall bear interest on each

 

day during each Accrual Period at a rate per annum equal to the product of (a)
the Interest Rate for such Accrual Period multiplied by (b) the outstanding
Advances attributable to such Note on such day. All Yield shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such Yield is payable over a
year comprised of 360 days.

 

 

Section 3.4



Computation of Yield, Fees, Etc. Each Agent (on behalf of its respective

 

Lender Group) and the Facility Agent shall determine the applicable Yield and
all Fees to be paid by the Borrower on each Distribution Date for the related
Accrual Period and shall advise the Collateral Agent thereof in writing no later
than the Determination Date immediately prior to such Distribution Date. Such
reporting may also include an accounting of any amounts due and payable pursuant
to Sections 4.3 and 5.1.

 



- 63

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

PAYMENTS; TAXES

 

 

Section 4.1



Making of Payments. Subject to, and in accordance with, the provisions

 

hereof and Section 2.4 or Section 8.3(a), as applicable, all payments of
principal of or Yield on the Advances and other amounts due to the Lenders shall
be made pursuant to Section 8.3(a) by no later than 3:00 p.m., New York City
time, on the day when due in lawful money of the United States of America in
immediately available funds. Payments received by any Lender or Agent after 3:00
p.m., New York City time, on any day will be deemed to have been received by
such Lender or Agent on the next following Business Day. The respective Agent
for each Lender Group shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by the respective Agent as provided
by Section 8.3 or Section 2.4, as applicable. Payments in reduction of the
principal amount of the Advances shall be allocated and applied to Lenders pro
rata based on their respective portions of such Advances, or in any such case in
such other proportions as each affected Lender may agree upon in writing from
time to time with such Agent and the Borrower. Payments of Yield and, Undrawn
Fee and Minimum Utilization Fee shall be allocated and applied to Lenders pro
rata based upon the respective amounts of such Yield and, Undrawn Fee and
Minimum Utilization Fee due and payable to them.

 

 

Section 4.2



Due Date Extension. If any payment of principal or Yield with respect to

 

any Advance falls due on a day which is not a Business Day, then such due date
shall be extended to the next following Business Day, and additional Yield shall
accrue and be payable for the period of such extension at the rate applicable to
such Advance.

 

 

Section 4.3



Taxes.(a)Payments Free of Taxes.Any and all payments by or on

 

account of any obligation of the Borrower under any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

 

(b)



Payment of Other Taxes by the Borrower. The Borrower shall timely pay

 

to the relevant Official Body in accordance with Applicable Law, or at the
option of the

Facility Agent (without duplication) timely reimburse it for the payment of, any
Other Taxes.

 

 

(c)



Indemnification by the Borrower. The Borrower shall indemnify (without

 



- 64

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

duplication) each Recipient, within 10 days after written demand therefor, which
demand shall be accompanied with documents evidencing the same, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to

 



- 65

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

the Collateral Obligations to be purchased by it on such Funding Date,
demonstrating that (i) with respect to each Advance, all of the Collateral
Quality Tests and the Minimum Equity Test are satisfied, or (ii) with respect to
each Reinvestment, (A) the Diversity Score is at least

10 and (B) each other Collateral Quality Test is satisfied or, if not satisfied,
maintained or improved, and the Minimum Equity Test is satisfied.

 

 

(g)



Hedging Agreements. The Facility Agent shall have received evidence, in

 

form and substance reasonably satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;

 

 

(h)



Facility Agent Approval.In connection with the acquisition of any

 

Collateral Obligation by the Borrower, or the incremental pledge of any
Collateral Obligation owned by the Borrower, (1) the Borrower shall have
received a copy of an Approval Notice with respect to such Collateral
Obligation, evidencing (1) the approval of the Facility Agent, in its sole
discretion, of any and all Collateral Obligations to be added to the Collateral,
(2) the assigned Discount Factor for such Collateral Obligation, (3) whether
such Collateral Obligation is an Enterprise Value Loan or an Asset Based Loan,
(4) whether such Collateral Obligation is a First Lien Loan, FILO, Second Lien
Loan or such other Loan type permitted for purchase hereunder, (5) with respect
to any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property and (6) any related Permitted
Working Capital Liens from the Facility Agent and (2) the Borrower (or the
Servicer on its behalf) shall have given electronic notice back to the Facility
Agent that it acknowledges and agrees to the terms set forth in the related
Approval Notice;

 

 

(i)



Permitted Use.   The proceeds of any Advance or Reinvestment will be

 

used solely by the Borrower (A) to acquire Collateral Obligations as identified
on the applicable Asset Approval Request or (B) to satisfy any unfunded
commitments in connection with any Variable Funding Asset;

 

 

(j)



Appraised Value. In connection with the acquisition of each Asset Based

 

Loan and within the time periods set forth below, the Borrower or the Servicer
(on behalf of the Borrower) shall have retained or shall have caused the Obligor
to retain an Approved Valuation Firm to calculate the Appraised Value of (A)
with respect to any such Collateral Obligation that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Collateral Obligation within twelve (12) months prior
to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into the Collateral. The
Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Facility Agent (with a
copy to each Agent) in the Advance Request related to such Collateral
Obligation.  In addition, the Servicer shall deliver promptly following receipt
thereof (x) to the Facility Agent, each updated Appraised Value for a Collateral
Obligation and (y) to each Agent, any updated Appraised Value for a Collateral
Obligation required by clause (h) of the definition of “Revaluation Event”;

 



- 71-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

Section 7.3



Duties of the Servicer. The Servicer shall manage, service, administer and

 

make collections on the Collateral Obligations and perform the other actions
required by the Servicer in accordance with the terms and provisions of this
Agreement and the Servicing Standard.

 

 

(a)



The Servicer shall take or cause to be taken all such actions, as may be

 

reasonably necessary or advisable to attempt to recover Collections from time to
time, all in accordance with (i) Applicable Law, (ii) the applicable Collateral
Obligation and its Underlying Instruments and (iii) the Servicing Standard. The
Borrower hereby appoints the Servicer, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer its
rights and interests in the Collections and the related Collateral Obligations.

 

 

(b)



The Servicer shall administer the Collections in accordance with the

 

procedures described herein. The Servicer shall deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof.   The Servicer shall identify all Collections as either
Principal Collections or Interest Collections, as applicable. The Servicer shall
make such deposits or payments by electronic funds transfer through the
Automated Clearing House system, or by wire transfer.

 

 

(c)



The Servicer shall maintain for the Borrower and the Secured Parties in

 

accordance with their respective interests all Records that evidence or relate
to the Collections not previously delivered to the Collateral Agent and shall,
as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the Facility Agent’s demand following the occurrence and
during the continuation of a Servicer Default, deliver to the Facility Agent and
the Collateral Agent (with a copy to each Agent) copies of all Records in its
possession which evidence or relate to the Collections.

 

 

(d)



The Servicer shall, as soon as practicable following receipt thereof, turn

 

over to the applicable Person any cash collections or other cash proceeds
received with respect to each Collateral Obligation that does not constitute a
Collateral Obligation or was paid in connection with a Retained Interest.

 

 

(e)



On each Measurement Date, (i) the Servicer (on behalf of the Borrower)

 

shall re-determine the status of each Collateral Obligation as of such
calculation date and to provide notice of any change in the status of any
Eligible Collateral Obligation  to  the Collateral Agent and, as a consequence
thereof, Collateral Obligations that were previously Eligible Collateral
Obligations on a prior Measurement Date may be excluded from the Aggregate
Eligible Collateral Obligation Amount on such Measurement Date and, to the
extent a new Approval Notice is provided by the Facility Agent, Collateral
Obligations that were previously excluded from the Aggregate Eligible Collateral
Obligation Amount may be included on such Measurement Date and (ii) the Servicer
shall provide to the Facility Agent the updated Borrowing Base model (in
Microsoft Excel format).

 

 



- 75

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

(f)



The Servicer, with prior written notice to the Facility Agent (with a copy

 

to the Collateral Agent) may execute any of its duties under this Agreement and
the other

 



- 76

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Transaction Documents by or through its subsidiaries, affiliates, agents or
attorneys in fact;

provided that, it shall remain liable for all such duties as if it performed
such duties itself.

 

 

(g)



On each MV Measurement Date, the Servicer (on behalf of the Borrower)

 

shall provide (in Microsoft Excel format) to the Facility Agent (i) the
following information with respect to each Broadly Syndicated Loan and
Reclassified Broadly Syndicated Loan, as applicable: the Purchase Price, the
Market Value as of the Fourth Amendment Effective Date, the Principal Balance as
of the Fourth Amendment Effective Date, the loan type as of the Cut-Off Date,
the current loan type, the applicable Reclassification Date (if any), the
current Principal Balance and current Market Value of each Broadly Syndicated
Loan, the Principal Balance and the Market Value of each Reclassified Broadly
Syndicated Loan as of the applicable Reclassification Date, the source of such
Market Value(s) and the number of bids available for such Loan(s) and (ii) the
calculations of, and difference between, the Initial Weighted Average Market
Value and the Weighted Average Market Value, in each case of clauses (i) and
(ii), as of such MV Measurement Date.

 

 

Section 7.4



Representations and Warranties of the Servicer. The Servicer represents,

 

warrants and covenants as of the Effective Date and, each Funding Date and each
other

Measurement Date as to itself:

 

 

(a)



Organization and Good Standing.It has been duly organized and is

 

validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;

 

 

(b)



Due Qualification. It is duly qualified to do business as a corporation in

 

good standing and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would have a Material Adverse Effect;

 

 

(c)



Power and Authority.It has the power, authority and legal right to

 

execute and deliver this Agreement and the Transaction Documents to which it is
a party (in any capacity) and to perform its obligations hereunder and
thereunder; and the execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity) have been
duly authorized by the Servicer by all necessary corporate action;

 

 

(d)



Binding Obligations. This Agreement and the Transaction Documents to

 

which it is a party (in any capacity) have been duly executed and delivered by
the Servicer and, assuming due authorization, execution and delivery by each
other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants



- 77

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

of good faith and fair dealing;

 



- 78

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(t)



Equity of the Borrower. The Equityholder shall neither pledge the equity

 

interests of the Borrower nor otherwise permit any equity interests of the
Borrower to be subject to a Lien.

 

 

Section 7.5



Covenants of the Servicer.Until the date on or after the Facility

 

Termination Date on which the Commitments have been terminated in full and the
Obligations (other than contingent Obligations for which no claim has been made)
shall have been repaid in full:

 

 

(a)



Compliance with Agreements and Applicable Laws.   The Servicer shall

 

perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and all Collections thereof, except to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.

 

 

(b)



Maintenance of Existence and Conduct of Business. The Servicer shall:

 

(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a corporation and its rights and franchises in
the jurisdiction of its formation and (B) qualify and remain qualified as a
foreign corporation in good standing and preserve its rights and franchises in
each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
Material Adverse Effect; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder or under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations except where the failure to
maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.

 

 

(c)



Books and Records. The Servicer shall keep proper books of record and

 

account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.

 

 

(d)



Payment, Performance and Discharge of Obligations. The Servicer shall

 

pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.

 

 

(e)



ERISA. The Servicer shall give the Facility Agent, the Collateral Agent

 

and each Agent prompt written notice of any ERISA Event that, alone or together
with all other ERISA Events that have occurred, would reasonably be expected to
have a Material



- 79-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Adverse Effect.

 



- 79-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

information regarding the Obligors, and the failure of the Servicer to provide
access as a result of such obligation shall not constitute a breach of this
Section 7.9.

 

 

(e)



The Servicer shall bear the costs and expenses of all audits and inspections

 

permitted by this Section 7.9 as well as Section 18.6.

 

 

Section 7.10



Optional Sales.(a) The Borrower shall have the right to sell all or a

 

portion of the Collateral Obligations (each, an “Optional Sale”), subject to the
following terms and conditions:

 

 

(i)



immediately after giving effect to such Optional Sale:

 

 

 

(A)



each Collateral Quality Test is satisfied (or, (1) if (x) any

 

Collateral Quality Test (other than the Minimum Diversity Test) is not satisfied
it is maintained or improved and (y) the Minimum Diversity Test is satisfied, or
(2) the Facility Agent shall have consented to such sale, in its sole
discretion);

 

 

(B)



the Minimum Equity Test is satisfied;

 

 

 

(C)



the Borrowing Base is greater than or equal to the Advances

 

outstanding; and

 

 

(D)



no Event of Default, Unmatured Event of Default, Unmatured

 

Servicer Default or Servicer Default shall have occurred and be continuing;

 

provided, notwithstanding clause (A) through (C) above, so long as the Minimum
Diversity Test is satisfied immediately after giving effect to such sale, the
Borrower may at any time make, solely during the Revolving Period, any Optional
Sale of any Collateral Obligation if the sale price is equal to or greater than
an amount equal to the Advance Rate multiplied by the greater of par and the
related Purchase Price (expressed in Dollars) of  such Collateral Obligation;
provided, further, clause (D) shall not apply to any Optional Sale of assets
during an Unmatured Event of Default so long as (x) the sale price of such
assets is equal to the fair market value thereof, (y) the proceeds of such sale
are sufficient to cure such Unmatured Event of Default and (z) no more than
three (3) such sales occur in any calendar year.

 

 

(ii)



No later than the trade date of any Optional Sale, the Servicer, on

 

behalf of the Borrower, shall give the Facility Agent, the Collateral Custodian
and the Collateral Agent written notice (which may be via email to the Facility
Agent, the Collateral Custodian and the Collateral Agent) of such Optional Sale,
which notice shall identify the related Collateral subject to such Optional Sale
and the expected proceeds from such Optional Sale and include (x) a written
representation from the Servicer that, immediately after giving effect to such
Optional



- 84-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Sale, the Minimum Equity Test is satisfied and the Borrowing Base is greater
than or equal to the Advances outstanding and (y) a written calculation of the
Diversity Score immediately after giving effect to such Optional Sale;

 

 

(iii)



such Optional Sale shall be made by the Servicer, on behalf of the

 

Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or

 



- 84-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

flow-of-funds memo agreed to between the Facility Agent, the Equityholder and
the Servicer (a copy of which will be provided to the Collateral Agent) and, in
the event of any conflict between such flow-of-funds memo and any provision of
this Agreement, such flow-of-funds memo will control.

 

 

(e)



Notwithstanding the foregoing, if the CLO Takeout does not occur by

 

reason of an Event of Default, then Borrower shall pay as administrative
expenses the costs of setting up this facility, the Transaction Documents and
related documentation.

 

 

(f)



At any time, the Borrower may withdraw from the Principal Collection

 

Account the proceeds of any Advance on deposit therein as may be needed to
settle any pending acquisition of an Eligible Collateral Obligation.

 

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in Section
6.2 and this Section 8.3, the Collateral Agent will release funds from the
Collection Account to the Borrower in an amount not to exceed the lesser of (A)
the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.

 

 

Section 8.4



Fees. The Borrower shall pay the Undrawn Fee, the Structuring Fee, the

 

Minimum Utilization Fee and any other fees (collectively, “Fees”) in the amounts
and on the dates set forth herein or in one or more fee letter agreements, dated
on or after the date hereof, signed by the Borrower, the Facility Agent and/or
any applicable Lender Group (as any such fee letter agreement may be amended,
restated, supplemented or otherwise modified from time to time, a “Fee Letter”).

 

 

Section 8.5



Monthly   Report.The   Collateral   Agent   shall   prepare   (based   on

 

information provided to it by the Servicer, the Facility Agent, the Agents and
the Lenders as set forth herein) a Monthly Report in the form of Exhibit D
determined as of the close of business on each Determination Date and make
available such Monthly Report to the Facility Agent, each Agent the Borrower and
the Servicer on each Reporting Date starting with the Reporting Date in October
2018.   If any party receiving any Monthly Report disagrees with any items of
such report, it shall contact the Collateral Agent and notify it of such
disputed item and provide reasonably sufficient information to correct such
item, with (if other than the Facility Agent) a copy of such notice and
information to the Facility Agent, each Agent and the Servicer. If the
Collateral Agent agrees with any such correction and unless the Collateral Agent
is otherwise timely directed by the Facility Agent, the Collateral Agent shall
distribute a revised Monthly Report on the Business Day after it receives such
information. If the Collateral Agent does not agree with any such correction or
it is directed by the Facility Agent that the Collateral Agent should not make
such correction, the Collateral Agent shall (within one Business Day) contact
the Facility Agent and request instructions on how to proceed. The Facility
Agent’s reasonable determination with regard to any disputed item in the Monthly
Report shall be final.

 

The Servicer shall reasonably cooperate with the Collateral Agent in connection
with the preparation of the Monthly Reports and any supplement thereto. Without
limiting the generality



- 93

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

of the foregoing, the Servicer shall supply any information maintained by it
that the Collateral Agent may from time to time reasonably request with respect
to the Collateral and reasonably

 



- 94

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

needs to complete the reports, calculations and certificates required to be
prepared by the Collateral Agent hereunder or required to permit the Collateral
Agent to perform its obligations hereunder. Without limiting the generality of
the foregoing, in connection with the preparation of a Monthly Report, (i) the
Servicer shall be responsible for providing the Collateral Agent the information
required for parts (a) through (c) of Exhibit D for such Monthly Report and (ii)
the Facility Agent and the Agents shall be responsible for providing to the
Collateral Agent the information required by Section 3.4 for part (d) of Exhibit
D for such Monthly Report on which the Collateral Agent may conclusively rely.
The Servicer shall review and verify the contents of the aforesaid reports
(including the Monthly Report), instructions, statements and certificates. Upon
receipt of approval from the Servicer, the Collateral Agent shall send such
reports, instructions, statements and certificates to the Borrower and the
Servicer for execution.

 

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date, each Funding Date and each Fundingother
Measurement Date, as follows:

 

 

Section 9.1



Organization and Good Standing.   It has been duly incorporated and is

 

validly existing under the laws of the jurisdiction of its incorporation, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

 

 

Section 9.2



Due Qualification. It is duly qualified to do business and has obtained all

 

necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

 

Section 9.3



Power and Authority.It has the power, authority and legal right to

 

execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder; has full
power, authority and legal right to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.

 

 

Section 9.4



Binding Obligations. This Agreement and the Transaction Documents to

 

which it is a party have been duly executed and delivered by the Borrower and
are enforceable



- 95

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally, (B)
equitable limitations on the availability of specific

 



- 96

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

engaged in or permitted any activity that has caused it to be treated as a
corporation for U.S. federal income tax purposes, including, without,
limitation, by  election or by operation of Section 7704 of the Code. Each
Person that is treated as an equityholder of the Borrower for U.S. federal
income tax purposes is a U.S. Person. It has filed on a timely basis all U.S.
federal and other material Tax returns (including foreign, state, local and
otherwise) required to be filed, if any, and has paid all U.S. federal and other
material Taxes due and payable by it and any assessments made against it or any
of its property and all other Taxes imposed on it or any of its property by any
Official Body (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
Borrower). No Lien or similar Adverse Claim has been filed, and no claim is
being asserted, with respect to any Tax. Any material Taxes payable by the
Borrower in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the transactions contemplated hereby or thereby
including the transfer of each Collateral Obligation and the Related Security to
the Borrower have been paid or shall have been paid if and when due at or prior
to the Effective Date or the Advance Date, as applicable.

 

 

Section 9.12



Monthly Report. Each Monthly Report is accurate in all material respects

 

as of the date thereof, or, in
the  case  of  information  contained  therein  received  from any un-Affiliated
third party (which shall include any statements and calculations to the extent
such statements or calculations are inaccurate solely as a result of such
information), is true and correct in all material respects to the Borrower’s
knowledge.

 

 

Section 9.13



No Liens, Etc.The Collateral and each part thereof is owned by the

 

Borrower free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability, to the extent (as to perfection and priority)
that a security interest in said Collateral may be perfected under the
applicable UCC. The Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral and no effective
financing statement (other than with respect to Permitted Liens) or other
instrument similar in effect naming or purportedly naming the Borrower or any of
its Affiliates as debtor and covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” pursuant hereto or
as  necessary  or  advisable  in connection with the Sale Agreement. There are
no judgments, claims being asserted or Liens for Taxes that are not material
Taxes against the Borrower if such Taxes are not at the time be due and payable
or if the Borrower is currently be contesting the validity thereof in good faith
by appropriate proceedings and has made (or has caused to be made) reserves in
accordance with GAAP on the applicable books and records.

 

 

Section 9.14



Information True and Correct.All information (other than projections,

 

forward-looking information, general economic data, industry information or
information



- 97-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

relating to third parties) heretofore furnished by or on behalf of the Borrower
in writing to any Lender, the Collateral Agent, any Agent or the Facility Agent
in connection with this Agreement

 



- 97-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

tax purposes).Since its formation, the Borrower has been (and will be) operated
in such a manner as to comply with the covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any Taxes.

 

 

Section 9.28



Transaction Documents.The Transaction Documents delivered to the

 

Facility Agent represent all material agreements between the Equityholder, on
the one hand, and the Borrower, on the other. Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to the this Agreement or the Sale Agreement, the Borrower
shall be the lawful owner of, and have good title to, such Collateral Obligation
and all assets relating thereto, free and clear of any Adverse Claim. All such
assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement. The purchases of such assets by the
Borrower constitute valid and true sales for consideration (and not merely a
pledge of such assets for security purposes) and the contributions of such
assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.

 

 

Section 9.29



Anti-Terrorism, Anti-Money Laundering.   (a) Neither the Borrower nor

 

any OCSI Entity, officer, employee or director, acting on behalf of the
Borrower  (i) is (iA) a country, territory, organization, person or entity named
on any sanctions list administered or imposed by the U.S. Government including,
without limitation, the Office of Foreign Asset Control (“OFAC”) list, or any
other list maintained for the purposes of sanctions enforcement by any of the
United Nations, the European Union, Her Majesty’s Treasury in the UK, Germany,
Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Sudan, Iran,
Syria, North Korea, and the Crimea region in Ukraine (the “Sanctioned
Countries”); (iiB) a Person that resides, is organized or located in any of the
Sanctioned Countries or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction or any Sanctioned
Countries; or is(C) owned 50% or more or otherwise controlled, directly or
indirectly by, or acting on behalf of, one or more Person who is the subject or
target of Sanctions; (iiidefined in either of the preceding clauses (A) or (B);
(ii) is a “Foreign Shell Bank” within the meaning of the USA Patriot Act, i.e.,
a foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision; or (iviii) is a person or entity that resides in
or is organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns. The Borrower is
and each OCSI Entity, officer, employee or director, acting on behalf of the
Borrower is (and is taking no action which would result in any such Person not
being) in compliance with  (a)  all OFAC  rules  and regulations, (b) all United
States of America, United Kingdom, United Nations, European Union, German,
Canadian, Australian and all other sanctions, embargos and trade restrictions
that the Borrower or any OCSI Entities are subject and (c) the Anti-Money
Laundering  Laws.  In addition, the described



-100-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

purpose (“trade related business activities”) does not include any kind of

 



-100-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(d)



Without limiting any of the other provisions hereof, if at any time the

 

Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print-outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.

 

 

Section 10.2



Other Liens or Interests.Except for the security interest granted

 

hereunder and as otherwise permitted pursuant to Sections 7.10, 7.11 and 10.16,
the Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral or
any interest therein (other than Permitted Liens), and the Borrower shall defend
the right, title, and interest of the Collateral Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Collateral against all claims of
third parties claiming through or under the Borrower (other than Permitted
Liens).

 

 

Section 10.3



Costs and Expenses. The Borrower shall pay (or cause to be paid) all of

 

its reasonable costs and disbursements in connection with the performance of its
obligations hereunder and under the Transaction Documents.

 

 

Section 10.4



Reporting Requirements.The Borrower shall furnish, or  cause  to  be

 

furnished, to the Facility Agent, each Agent the Collateral Agent and each
Lender:

 

 

(a)



as soon as possible and in any event within three (3) Business Days after a

 

Responsible Officer of the Borrower shall have knowledge of the occurrence of an
Event of Default, Unmatured Event of Default, Servicer Default or Unmatured
Servicer Default, the statement of an Executive Officer of the Borrower setting
forth complete details of such event and the action which the Borrower has
taken, is taking and proposes to take with respect thereto;

 

 

(b)



promptly, from time to time, such other information, documents, records

 

or reports respecting the Collateral Obligations or the Related Security, the
other Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request so long as
such information is within the possession of the Borrower or may be obtained
with neither undue burden nor expense; and

 

 

(c)



promptly, upon a Responsible Officer of the Borrower having actual

 

knowledge thereof, in reasonable detail, notice (i) of any Adverse Claim that is
made or asserted against any of the Collateral, (ii) any Revaluation Event and
(iii) any Material Modification; provided that, with respect to the occurrence
of a Revaluation Event pursuant to clause (n) of the definition thereof, any
such notice shall include the Market Value of such Reclassified Broadly
Syndicated Loan as of the Business Day immediately prior to the first date on
which



-103-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

such Loan failed to satisfy the conditions set forth in the definition of
“Broadly Syndicated Loan” (such Business Day, the “Reclassification Date”).

 



-103-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(h)



The Borrower shall notify the Facility Agent, each Agent and the

 

Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.

 

 

(i)



The Borrower, with the consent of the Facility Agent in its sole

 

discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Facility Agent, each Agent and the Collateral
Agent of prospective purchasers and bids, and selecting the purchaser of such
Hedging Agreement. The Borrower and, at the Borrower’s request, the Collateral
Agent, upon receipt of the purchase price in the Collection Account shall, with
the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.

 

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

 

 

Section 10.7

Tangible Net Worth.



Tangible Net Worth. The Borrower shall maintain at all times a positive

 

 

 

Section 10.8



Taxes. The Borrower will be either a disregarded entity or a partnership

 

for U.S. federal income tax purposes and will not engage in or permit any
activity that causes it
to  be  treated  as  a  corporation  for  U.S.  federal  income  tax  purposes,  including,  without,
limitation, by election or by operation of Section 7704 of the Code. Each Person
that is treated as an equityholder of the Borrower for U.S. federal income tax
purposes shall at all times be a U.S. Person. The Borrower will file on a timely
basis all U.S. federal and other material Tax returns (including foreign, state,
local and otherwise) required to be filed, if any, and will pay all U.S. federal
and other material Taxes due and payable by it and any assessments made against
it or any of its property (other than any amount the validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Borrower).  
No more than 50% of the debt obligations (as determined for U.S. federal income
tax purposes) held by the Borrower may at any time consist of real estate
mortgages as determined for purposes Section 7701(i) of the Code unless, based
on written advice of Cadwalader, Wickersham & Taft LLP, Milbank LLP or an
opinion of other tax counsel of nationally recognized standing in the United
States experienced in such matters, the ownership of such debt obligations will
not cause the Borrower to be treated as a taxable mortgage pool for U.S. federal
income tax purposes.

 

 

Section 10.9



Merger, Consolidation, Etc. The Borrower shall not merge or consolidate

 

with any other Person or permit any other Person to become the successor to all
or substantially all



-108-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

of its business or assets without the prior written consent of the Facility
Agent in its sole discretion, other than in connection with the Merger.

 



-108-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

amounts paid to it pursuant to Section 8.3(a) on the applicable Distribution
Date and (B) the proceeds of any Advance on the applicable Advance Date, but
only if such Advance is made in respect of an Eligible Collateral Obligation
acquired by such Borrower on such Advance Date and none of the proceeds from
such Advance are needed to settle the acquisition of such Eligible Collateral
Obligation.

 

 

(b)



Prior to foreclosure by the Facility Agent upon any Collateral pursuant to

 

Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict the Borrower from exercising any Warrant Assets issued to it by
Obligors from time to time to the extent funds are available to the Borrower
under Section  8.3(a) or made available to the Borrower.

 

 

Section 10.17



Performance of  Borrower Assigned AgreementsTransaction Documents.

 

The Borrower shall (i) perform and observe in all material respects all the
terms and provisions of the Transaction Documents (including each of the
Borrower Assigned Agreements) to which it is a party to be performed or observed
by it, maintain such Transaction Documents in full force and effect, and enforce
such Transaction Documents in accordance with their terms, and (ii) upon
reasonable request of the Facility Agent, make to any other party to such
Transaction Documents such demands and requests for information and reports or
for action as the Borrower is entitled to make thereunder.

 

 

Section 10.18



Reserved.

 

 

 

Section 10.19



Further Assurances; Financing Statements. (a) The Borrower agrees that

 

at any time and from time to time, at its expense and upon reasonable request of
the Facility Agent or the Collateral Agent, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the assignments
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral. Without limiting the generality of the foregoing, the Borrower
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Facility Agent’s
request) may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement.   Such financing statements filed
against the Borrower may describe the Collateral in the same manner specified in
Section 12.1 or in any other manner as the Facility Agent may reasonably
determine is necessary to ensure the perfection of such security interest
(without disclosing the names of, or any information relating to, the Obligors
thereunder), including describing such property as all assets or all personal
property of the Borrower whether now owned or hereafter acquired.

 

 

(b)



The Borrower and each Secured Party hereby severally authorize the

 

Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the



-110

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Collateral.

 



-111

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

 

(c)



It shall furnish to the Collateral Agent and the Facility Agent from time to

 

time such statements and schedules further identifying and describing the
Related Security and such other reports in connection with the Collateral as the
Collateral Agent (acting solely at the Facility Agent’s request) or the Facility
Agent may reasonably request, all in reasonable detail.

 

 

Section 10.20



Obligor Payment Instructions.The Borrower acknowledges that the

 

power of attorney granted in Section 13.10 to the Collateral Agent permits the
Collateral Agent to send (at the Facility Agent’s written direction after the
occurrence of an Event of Default) Obligor notification forms to give notice to
the Obligors of the Collateral Agent’s interest in the Collateral and the
obligation to make payments as directed by the Collateral Agent (at the written
direction of the Facility Agent).   The Borrower further agrees that it shall
(or it shall cause the Servicer to) provide prompt notice to the Facility Agent
of any misdirected or errant payments made by any Obligor with respect to any
Collateral Obligation and direct such Obligor to make payments as required
hereunder.

 

 

Section 10.21



Delivery of Collateral Obligation Files. (a) The Borrower (or the Servicer

 

on behalf of the Borrower) shall deliver to the Collateral Custodian (with a
copy to the Facility Agent at the following e-mail addresses (for electronic
copies):   amit.patel@db.com, james.kwak@db.com,   andrew.goldsmith@db.com  
and   christopher.choi@db.com   and   each Agent) the Collateral Obligation
Files identified on the related Document Checklist promptly upon receipt but in
no event later than five (5) Business Days of the related Funding Date; provided
that any file-stamped document included in any Collateral Obligation File shall
be delivered as soon as they are reasonably available (but in no event later
than thirty (30) calendar days after the related Funding Date). In addition,
promptly following the occurrence of an Event of Default, the Borrower shall
deliver to the Collateral Custodian (with a copy to the Facility Agent at the
email addresses set forth above) a fully executed assignment in blank for each
Collateral Obligation for which the Servicer, the Equityholder or any of  their
respective Affiliates is the loan agent.

 

(b) The Borrower shall deliver the following: (i) all Asset Approval Requests to
lenderfinance_collatreview@list.db.com, (ii) Monthly Reports delivered in
connection with Section 8.5 to csg.india@db.com, abs.conduits@db.com,
dbinvestor@list.db.com, amit.patel@db.com, james.kwak@db.com,
thorben.wedderien@db.com, erica.flor@db.com and andrew.goldsmith@db.com, (iii)
requests or notices delivered in accordance with Sections 2.2,

2.4or     8.3(b),     to     abs.conduits@db.com,    
lenderfinance_collatreview@list.db.com, amit.patel@db.com, james.kwak@db.com,
thorben.wedderien@db.com, erica.flor@db.com and andrew.goldsmith@db.com and (iv)
obligor reports delivered in connection with Section 7.5(l) to
gcrt.ratingrequests@db.com and lenderfinance_collatreview@list.db.com.

 

 

Section 10.22



Collateral Obligation Schedule. As of the end of each March, June,

 

September and December of each year, the Borrower shall deliver an update of the
Collateral Obligation Schedule to the Facility Agent (with a copy to the
Collateral Agent and each Agent), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby



-112

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

authorizes a UCC-3 amendment to be filed quarterly attaching each such updated
Collateral

 



-113

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Obligation Schedule and shall file such UCC-3 amendment at the request of the
Facility Agent. Upon filing, a copy of such UCC-3 shall be provided to the
Collateral Agent and Facility Agent.

 

 

Section 10.23



Notice to Specified Obligors. With respect to any Collateral Obligation

 

where the related Obligor is also an obligor in respect of a Variable Funding
Asset on which the Equityholder or any Affiliate thereof is a lender, the
Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor within ten Business Days of the related Cut-Off Date that the related
Collateral Obligation has been assigned to the Borrower.

 

 

Section 10.24



Risk Retention.

 

 

For so long as any Obligations are outstanding and any Lender is subject to the
EU Securitization Rules:

 

 

(a)



The Equityholder represents and undertakes to the Facility Agent and

 

the Lenders that: (A) that as an originator for the purposes of the EU
Securitization Rules, it holds and will retain on an on-going basis, a material
net economic interest in the transaction contemplated by this Agreement, which
shall be comprised of 100% of the Preference Shares of the Borrower
(representing no less than 5% of the aggregate nominal value of all Collateral
Obligations measured at the time of their origination (being the occasion of
each origination or acquisition of a Collateral Obligation by the Borrower), or
such lesser amount that may be permitted under the EU  
SecurizationSecuritization Regulation) (the “Retained Economic Interest”), for
the purposes of complying with paragraph (d) of Article 6(3) of the EU
Securitization Regulation as it applies at the date of this Agreement; (B) the
Equityholder shall not (and will procure that any of its Affiliates do not)
short, hedge, otherwise mitigate its credit risk or sell, transfer or otherwise
surrender all or part of  the rights,  benefits or obligations arising from  or
associated with the Retained Economic Interest (except as permitted by the EU
Securitization Rules); and (C) over 50% of the aggregate outstanding principal
balance of the Collateral Obligations shall constitute Retention Holder
Collateral Obligations, with such proportion of Retention Holder Collateral
Obligations being measured on the basis of the aggregate outstanding principal
balance of the Collateral Obligations following the settlement of each
acquisition or origination of a Collateral Obligation by the Borrower, or, if at
any time less than 50.01% of all of the Collateral Obligations are Retention
Holder Collateral Obligations,
it  shall  procure  that  the  Borrower  shall  only  acquire  or originate
Eligible Collateral Obligations that qualify as Retention Holder Collateral
Obligations until not less than 50.01% of all Collateral Obligations are
Retention Holder Collateral Obligations;

 

 

(b)



Each Monthly Report shall contain or be accompanied by a certification

 

from the Equityholder containing a representation that all of the conditions set
forth in clauses (a)(A) and (a)(B) above are true and have been true up to and
on each date of the related Collection Period. The Equityholder shall provide to
the Facility Agent and/or any Lender that is subject to the EU Securitization
Rules: (A) prompt written notice of any breach of the obligations set forth in
clauses  (a)(A) and (B)  above;  (B)  confirmation  that  all  of  the
conditions set forth in clause (a) above continue to be complied with (x) in the
event of a material



-114

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

change in the performance of the Collateral Obligations or the risk
characteristics of the Advances and (y) upon the occurrence of any Event of
Default or becoming aware of any

 



-115

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

breach of the obligations contained in any Transaction Documents; and (C) all
information and documents that the Facility Agent
and/or  any  Lender  may  reasonably  request  in connection with its
obligations under Article 5 of the EU Securitization Regulation and any related
EU Securitization Rules, but only to the extent the same is not subject to laws
governing the protection of confidentiality of information and the processing of
personal data (“Restricted Information”), or if it is Restricted Information and
cannot be anonymized or aggregated to the extent not prohibited by law or the
terms of such Restricted Information, if the Facility Agent and/or relevant
Lender enters into a confidentiality agreement reasonably acceptable to the
Equityholder; and provided that the Equityholder shall not be required to
provide any information relating to any limited partner of the Equityholder and
provided further that the Equityholder shall only be required to comply with
Article 7 of the EU Securitization Regulation to the extent mutually agreed upon
by the Equityholder and the Facility Agent and/or any Lender that is subject to
the EU Securitization Rules;

 

 

(c)



The   Equityholder   represents   that   it   has   been   involved   in   the

 

establishment of the transaction contemplated
by  this  Agreement  by:  (A)  causing  the formation of the Borrower as a 100%
owned subsidiary; (B) approving the eligibility criteria for the origination and
acquisition of Collateral Obligations by the Borrower; and (C) negotiating and
approving the execution of the Transaction Documents by the Borrower, the
Equityholder and the Servicer;

 

 

(d)



The Equityholder hereby further represents and undertakes to the

 

Facility Agent and the Lenders party hereto as follows:

 

 

(i)



It was not established for, and does not operate for, the sole

 

purpose of securitizing exposures.

 

 

(ii)



(A) The Retention Holder Originated Collateral Obligations have

 

been, or will be originated pursuant to a sound and well-defined credit granting
criteria and clearly established processes for approving, amending, modifying,
renewing and financing those credits and the Equityholder has effective systems
in place to apply those criteria and processes to ensure that such credits are
granted and approved based on a thorough assessment of the relevant Obligor’s
creditworthiness; and (B) the Equityholder will use reasonable skill and care to
ensure that the Retention Holder Acquired Collateral Obligations and each other
Eligible Collateral Obligation acquired by the Borrower in respect of which the
initial originator was not a European credit institution or investment firm (as
each such term is defined in   Capital Requirementsthe EU Securitization
Regulation (Regulation (EU) No 575/2013)) have been, or will be originated
pursuant to a sound and well-defined credit granting criteria and clearly
established processes for approving, amending, modifying, renewing and financing
those credits and that the initial originator had effective systems in place to
apply those criteria and processes to ensure that such credits are granted and
approved based on a thorough assessment of the relevant Obligor’s
creditworthiness.

 

 

(iii)



The Equityholder is duly organized, validly existing and in good

 



-116

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

standing under the laws of the jurisdiction of its organization and has full
power and authority to execute, deliver and perform its obligations under this
Agreement.

 



-117

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Substituted Collateral Obligations pursuant to Section 7.11 or (iv) amounts paid
to the Borrower pursuant to Section 8.3.

 

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Servicer, execute and deliver to the Servicer any assignments, bills of
sale, termination statements and any other releases and instruments as the
Servicer may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

ARTICLE XIII EVENTS OF DEFAULT

 

 

Section 13.1



Events of Default.Each of the following shall constitute an Event of

 

Default under this Agreement:

 

 

(a)



any default in the payment when due of (i) any principal of any Advance

 

or (ii) any other amount payable by the Borrower or the Servicer hereunder,
including any Yield on any Advance, any Undrawn Fee, any Minimum Utilization Fee
or any other Fee, in each case, which default shall continue for two Business
Days;

 

 

(b)



the Borrower or the Servicer shall fail to perform  or observe in any

 

material respect any other term, covenant or agreement contained in this
Agreement, or any other Transaction Document (without giving effect to any
“material”, “Material Adverse Effect” or other similar qualification to such
term, covenant or agreement) on its part to be performed or observed and, except
in the case of the covenants and agreements contained in Section 10.7, Section
10.9, Section 10.11 and Section 10.16 as to each of which no grace period shall
apply, any such failure shall remain unremedied for thirty (30) days after the
earlier to occur of (i) the date on which a Responsible Officer of the Borrower
or the Servicer acquires actual knowledge thereof and (ii) the date on which
written notice of such failure requiring the same to be remedied shall have been
given by the Facility Agent to the Borrower or the Servicer;

 

 

(c)



any representation or warranty of the Borrower or the Servicer made or

 

deemed to have been made hereunder or in any other Transaction Document or any
other writing or certificate furnished by or on behalf of the Borrower or the
Servicer to the Facility Agent, any Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (including any
Monthly Report) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to



-126-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

be remedied shall have been given to the Borrower or the Servicer, and (ii) the
date on which a Responsible Officer of the Borrower or the Servicer acquires
knowledge thereof; provided,

 



-126-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

observe or perform any covenant, agreement or obligation with respect to the
management and distribution of funds received with respect to the Collateral;

 

 

(m)



[reserved];the positive difference (if any) of the Initial Weighted Average

 

Market Value minus the Weighted Average Market Value is at least 10%;

 

 

(n)



the Borrower makes any assignment or attempted assignment of its

 

respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the Required
Lenders, which consent may be withheld in the exercise of their respective sole
and absolute discretion;

 

 

(o)



any court shall render a final, non-appealable judgment against the

 

Borrower in an amount in excess of $100,000 (excluding, if such aggregate amount
is less than $2,500,000, the portion of any such payments made from insurance
proceeds) which shall not be satisfactorily stayed, discharged, vacated, set
aside or satisfied within 30 days of the making thereof;

 

 

(p)



[reserved];

 

 

 

 

 

Obligations;



(q)



failure   to   pay,   on   the   Facility   Termination   Date,   all  
outstanding

 

 

 

(r)



during the Revolving Period, the Minimum Equity Test is not satisfied and

 

such condition continues unremedied for three (3) consecutive Business Days; or

 

 

(s)



a Specified  Borrowing  Base  Breach shall have occurred and continue

 

unremedied for ninety (90) consecutive days.

 

 

Section 13.2



Effect of Event of Default.

 

 

 

(a)



Optional Termination. Upon notice by the Collateral Agent or the Facility

 

Agent (acting on its own or at the direction of the Required Lenders) that an
Event of Default (other than an Event of Default described in Section 13.1(d))
has occurred, the Revolving Period will automatically terminate and no Advances
will thereafter be made, and the Collateral Agent (at the direction of the
Facility Agent) or the Required Lenders may declare all or any portion of the
outstanding principal amount of the Advances and other Obligations to be due and
payable, whereupon the full unpaid amount of such Advances and other Obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment (all of which are
hereby expressly waived by the Borrower) and the Facility Termination Date shall
be deemed to have occurred.

 

 



-128-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

(b)



Automatic Termination.Upon the occurrence of an Event of Default

 

described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).

 



-128-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

all of the rights of such Lender hereunder with respect to such Advances and all
references to the

Lender or Lenders in Sections 4.3, 5.1 or 15.5 shall be deemed to apply to such
assignee.

 

 

Section 15.4



Assignment by Lenders.   So long as no Unmatured Event of Default or

 

Event of Default has occurred and is continuing, no Lender may make any
assignment, other than any proposed assignment (i) to an Affiliate of such
Lender, (ii) to another Lender hereunder or (iii) to any Person if (x) such
Lender makes a determination that its ownership of any of its rights or
obligations hereunder is prohibited by Applicable Law (including, without
limitation, the Volcker Rule) and (y) to the extent such Lender assigns its
interest herein to any Person other than a Competitor, without the prior written
consent of the Borrower (such consent not to be unreasonably withheld, delayed
or conditioned); provided that no Lender shall be permitted to make an
assignment or sell a participation in any Advance to  anythe Equityholder or any
Affiliate of any Equityholderthe Equityholder; provided further, that each
Lender shall first offer to sell such interest(s) to (i) the Lender affiliated
with the Facility Agent and, if such Lender does not accept such offer within 10
Business Days, then (ii) to each remaining Lender (pro rata) for a period of 10
Business Days prior to offering to any Person that is not an existing Lender.
Each Lender shall endorse the Notes to reflect any assignments made pursuant to
this Article XV or otherwise.

 

 

Section 15.5



Registration; Registration of Transfer and Exchange.(a)The Facility

 

Agent, acting solely for this purpose as agent for the Borrower (and, in such
capacity, the “Loan Registrar”), shall maintain a register for the recordation
of the name and address of each Lender (including any assignees), and the
principal amounts (and stated interest) owing to such Lender pursuant to the
terms hereof from time to time (the “Loan Register”). The entries in the Loan
Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Facility Agent, each Agent and each Lender shall treat
each Person whose name is recorded in the Loan Register pursuant to the terms
hereof as a Lender hereunder. The Loan Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

 

(b)



Each Person who has or who acquired an interest in a Note shall be

 

deemed by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section

15.4) (or its agent or nominee) of all or a portion of the Advances. The Loan
Registrar shall
not  register  (or  cause  to  be  registered)  the  transfer  of  such  Note,  unless  the  proposed
transferee shall have delivered to the Loan Registrar either (i) an Opinion of
Counsel that the transfer of such Note is exempt from registration or
qualification under the Securities Act of

1933, as amended, and all applicable state securities laws and that the transfer
does not constitute a non-exempt “prohibited transaction” under ERISA or (ii) an
express agreement by the proposed transferee to be bound by and to abide by the
provisions of this Section 15.5 and the restrictions noted on the face of such
Note.

 

 

(c)



At the option of the holder thereof, a Note may be exchanged for one or

 

more new Notes of any authorized denominations and of a like class and aggregate
principal



-137-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note

 



-137-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

 

The Borrower and the Servicer each acknowledge that the Facility Agent may be
communicating with other Lenders, Agents or potential lenders in connection with
an amendment or syndication of this Agreement.

 

 

Section 17.3



Notices, Etc.All notices and other communications provided for

 

hereunder  shall,  unless  otherwise  stated  herein,  be  in  writing  (including  facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth under its name on Annex A or
at such other address or facsimile number as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three (3) Business Days after having been
deposited in the mail, postage prepaid, (c) if sent by overnight courier, one
Business Day after having been given to such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2, shall not be effective
until received.

 

 

Section 17.4



Costs and Expenses. In addition to the rights of indemnification granted

 

under Section 16.1, the Borrower agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, the Agents and the Lenders in
connection with the preparation, execution, delivery, syndication and
administration of this Agreement, any liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, the Servicer and the Facility Agent or the
Collateral Agent and Collateral Custodian Fee Letter, as applicable, and the
Borrower further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Facility Agent, the Collateral Agent, the Collateral
Custodian and the Lenders in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
reasonable and documented out-of-pocket expenses of counsel to the Facility
Agent, each Agent and any related Lender, the Collateral Agent and the
Collateral Custodian with respect thereto and with respect to advising the
Facility Agent and the Lenders as to its rights and remedies under this
Agreement, and to pay all reasonable, documented and out-of-pocket costs and
expenses, if any (including reasonable outside counsel fees and expenses), of
the Facility Agent, the Collateral Agent, the Collateral Custodian, the Agents
and the Lenders, in connection with the enforcement against the Servicer or the
Borrower of this Agreement or any of the other Transaction Documents and the
other documents and agreements to be delivered hereunder or with respect hereto;
provided that in the case of reimbursement of counsel for the Lenders other than
the Facility Agent, such reimbursement shall be limited to one outside counsel
to the Facility Agent, each Agent and any related Lender.

 

 

Section 17.5



Binding Effect; Survival. This Agreement shall be binding upon and inure

 

to the benefit of Borrower, the Lenders, the Agents, the Facility
Agent,  the  Servicer,  the Collateral Agent, the Collateral Custodian and their
respective successors and assigns, and the provisions of Section 4.3, Article V,
and Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;

 



-144-

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

request of the Facility Agent, to cooperate with the acquisition and maintenance
of any such rating.

 

 

Section 17.19



Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Transaction
Document  or  in  any  other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

 

(a)



the application of any Write-Down and Conversion Powers by an EEA

 

Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

 

 

 

applicable:



(b)



the effects of any Bail-in Action on any such liability, including, if

 

 

 

(i)



a reduction in full or in part or cancellation of any such liability;

 

 

 

(ii)



a conversion of all, or a portion of, such liability into shares or other

 

instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

 

(iii)



the variation of the terms of such liability in connection with the exercise

 

of the write-down and conversion powers of any EEA Resolution Authority.

 

 

Section 17.20



Acknowledgement Regarding Any Supported QFCs.   To the extent that

 

this Agreement provides support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated  to  be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC



-151

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit   Support,   and   any   rights   in   property  
securing   such

 



-152

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime,   Default   Rights   under   this  
Agreement   that   might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and this Agreement were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 

ARTICLE XVIII

 

COLLATERAL CUSTODIAN

 

 

Section 18.1



Designation of Collateral Custodian.The role of Collateral Custodian

 

with respect to the Collateral Obligation Files shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 18.1. Wells Fargo Bank, National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.

 

 

Section 18.2



Duties of the Collateral Custodian.

 

 

 

(a)



Duties. The Collateral Custodian shall perform, on behalf of the Secured

 

Parties, the following duties and obligations:

 

 

(i)



The Collateral Custodian, as the duly appointed agent of the

 

Secured Parties, shall take and retain custody of the Collateral Obligation
Files delivered to it by, or on behalf of, the Borrower for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request.   The Collateral Custodian acknowledges that in
connection with any Asset Approval Request, additional Collateral Obligation
Files (specified on an accompanying Schedule of Collateral Obligations
supplement) may be delivered to the Collateral Custodian from time to time.
Promptly upon the receipt of any such delivery of Collateral Obligation Files
and without any review, the Collateral Custodian



-153

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

shall send notice of such receipt to the Servicer, the Borrower, each Agent and
the Facility Agent.

 



-154

 

USActive 49316845.1149316845.12

 



--------------------------------------------------------------------------------

 

Annex B

 

 

LenderCommitment

 

Deutsche Bank AG, New York Branch(a) Prior to the Pricing Date,

$250,000,000200,000,000 and (b) on and after the Pricing Date with the consent
of the Facility Agent (in its sole discretion),

$300,000,000



B- 1

 

USActive 49316845.1149316845.12

 

